 109318 NLRB No. 7ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)1On February 11, 1992, Administrative Law Judge Clifford H.Anderson issued the attached decision. The Respondent filed excep-
tions and a supporting brief. The General Counsel filed cross-excep-
tions, a supporting brief, and an answering brief to the exceptions.
The Respondent filed a reply to the cross-exceptions.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We grant the General Counsel's motion to strike statements in theRespondent's brief that refer to evidence that is not part of the
record.3In sum, the eligibility rule bars registration on Respondent Local6's group I out-of-work list (the highest priority referral list) of any
individual who is eligible for registration, even though not actually
registered, on any other IBEW local's group I list. We wish to clar-
ify the judge's statement, in sec. IV,D,1,b of his decision, that ``theContinuedInternational Brotherhood of Electrical Workers,Local 6, AFL±CIO (The San Francisco Elec-
trical Contractors Association; Butcher Elec-
tric) and Michael Berkowitz and La'MoyneAddleman and Jan Berroyer and Lee Bartl andJohn Finn and Lee M. Naranjo. Cases 20±CB±7825, 20±CB±7843, 20±CB±7873, 20±CB±7882,
20±CB±7995, and 20±CB±8495July 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSCOHENANDTRUESDALEThe principal issues in this case1are whether thejudge correctly found that several of the Respondent's
exclusive hiring hall rules, practices, and procedures
violated Section 8(b)(1)(A) and (2) of the Act. In addi-
tion, there are issues whether statements made by the
Respondent's hiring hall dispatcher, John Conroy, to
hiring hall applicants Michael Berkowitz and
La'Moyne Addleman violated Section 8(b)(1)(A). The
judge found that only one statement made to
Berkowitz was unlawful.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions as modified and to adopt the recommended
Order as modified.1. With respect to statements made by dispatcherConroy, Charging Party Berkowitz credibly testified
about an intermittent conversation with Conroy over a
2-hour period on November 9, 1990. No one else was
present. Conroy asked Berkowitz why he was ``suing''
the Union. Berkowitz responded, ``It's the money.''
Conroy responded by saying that a good union brother
would not sue a union. Conroy also said, ``You know,
we can turn you in to the unemployment people for
turning down work.'' The Respondent had no such re-
porting policy or practice.When Conroy and Berkowitz resumed their discus-sion later that day, Berkowitz said that he would bewilling to bet Conroy $1000 that Conroy would losethe case. Conroy asked for a week or two to think
about it. As they were leaving, Berkowitz told Conroy
that ``if this case goes to trial the NLRB will make
this case a class action.'' Conroy responded that if this
case ``became a class action that you will be killed.''The judge found that Conroy's parting statementviolated Section 8(b)(1)(A). He concluded that the
threat was ``objectively perceived as a threat by
Berkowitz,'' even if it may have been just a ``rhetori-
cal overstatement in the concluding moments of an im-
passioned debate.'' We disagree with this conclusion.The test of whether a statement would reasonablytend to coerce an employee in the exercise of protected
concerted activities is an objective one, requiring an
assessment of all the circumstances in which the state-
ment is made. Contrary to the judge, we find that
Conroy's statement cannot reasonably be construed as
a threat of adverse consequences, physical or other-
wise, if Berkowitz' unfair labor practice charge led to
``class action'' litigation. The statement that Berkowitz
would ``be killed'' in that event culminated a con-
versation in which each party confidently predicted
victory in litigation. Under the circumstances described
by Berkowitz, Conroy's statement would reasonably be
construed as he claims it was intended, i.e., a meta-
phorical prediction of resounding defeat for a possible
class action. In addition, there were no overt moves by
Conroy that would be consistent with a threat actually
to kill Berkowitz. We shall dismiss this allegation of
the complaint.On the other hand, we find that Conroy did makean unlawful statement in his conversation with
Berkowitz when he explicitly threatened to take the
unprecedented action of turning Berkowitz in to ``the
unemployment people.'' The General Counsel correctly
states in cross-exceptions that the complaint was
amended at hearing to encompass this statement. The
judge clearly found that the statement was made, but
he failed to rule on the merits of the amended com-
plaint allegation. We find that Conroy's statement
would reasonably be viewed as a threat to retaliate
against Berkowitz' pursuit of the unfair labor practice
charge. Conroy, therefore, violated Section 8(b)(1)(A)
of the Act.2. We agree with the judge that the Respondent vio-lated Section 8(b)(1)(A) and (2) of the Act by discrim-
inatorily enforcing its hiring hall eligibility rule against
the individual Charging Parties specifically and against
travelers from other International Brotherhood of Elec-
trical Workers (IBEW) locals in general.3We, there- 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
eligibility rule applies only to travelers and not to members of Local6.'' Although the rule on its face might hypothetically apply to
Local 6 members who travel to other local hiring halls, as the Re-
spondent contends, there is no evidence that this particular rule has
ever been applied in this fashion.The judge relied on Conroy's ``threat to kill'' remark made toBerkowitz as partial support for his finding of discriminatory en-
forcement of the eligibility rule. As previously discussed, we have
found that this remark was not unlawful. Nevertheless, the other evi-
dentiary factors cited by the judge are sufficient proof of the Re-
spondent's discriminatory enforcement of the eligibility rule.4We will substitute a new Order and notice with remedial provi-sions which conform to our modifications of the judge's analysis.fore, find it unnecessary to pass on the judge's alter-native finding that the eligibility rule is unlawful on its
face. To remedy the discrimination found, we find it
appropriate to order the Respondent to refrain from en-
forcing its hiring hall rules, practices, and procedures
in a discriminatory manner.We further agree with the judge's findings that theRespondent violated Section 8(b)(1)(A) and (2) of the
Act by failing to provide information specifically re-
quested by hiring hall users about relevant rules, prac-
tices, standards, and procedures of the hiring hall. We
find it unnecessary to pass on the judge's additional
finding that, even in the absence of a request, the Re-
spondent acted unlawfully by failing to inform all hir-
ing hall users of the rules and practices necessary for
an intelligent utilization of the hiring hall. A finding
of a violation in this regard would not materially affect
the judge's recommended broad notification remedies,
which we adopt in light of the Respondent's egregious
pattern of arbitrary and discriminatory conduct with re-
spect to travelers who seek employment through the
Respondent's hiring hall.4ORDERThe National Labor Relations Board orders that theRespondent, International Brotherhood of Electrical
Workers, Local 6, AFL±CIO, its officers, agents, and
representatives, shall1. Cease and desist from
(a) Threatening to report a hiring hall user to unem-ployment officials in retaliation against the filing of an
unfair labor practice charge.(b) Failing and refusing to provide information spe-cifically requested by hiring hall users about the rules,
practices, standards, and procedures of the hiring hall.(c) Maintaining referral questionnaires which mis-lead hiring hall users about residency requirements for
group I eligibility in order to discourage and delay
qualified travelers from registering on the group I out-
of-work list.(d) Enforcing an eligibility rule or any other hiringhall rule, practice, standard, or procedure in a manner
which discriminatorily denies group I status to travel-
ers.(e) Failing and refusing to allow eligible group I hir-ing hall applicants to register on the group I out-of-
work list, thereby causing and/or attempting to cause
them to lose employment opportunities they would
have otherwise obtained.(f) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) For a period of 6 months, reduce to writing andpost in the hiring hall a complete statement of all
Local 6 hiring hall rules, procedures, standards, and
practices, including those relating to referral appeal
committee proceedings. The written rules shall be kept
current. Further, copies of these rules and all updates
shall be mailed to each employer with whom Local 6
has a contract in sufficient numbers to allow for post-
ing, if the employer is willing, at each jobsite employ-
ing individuals dispatched from the Respondent's hir-
ing hall.(b) Rescind referral questionnaires which create themistaken impression about residency requirements for
group I status and include in any questionnaires used
within the 6-month notice period covered by this Order
a statement that, on request, the Respondent will pro-
vide a complete written statement of all current Local
6 hiring hall rules, procedures, standards, and prac-
tices, including those relating to referral appeal com-
mittee proceedings.(c) In response to prior requests from individual hir-ing hall users, provide those individuals with the spe-
cific requested information which the Respondent
failed to provide, including information about the re-
quirements for registration on the group I out-of-work
list, the reasons for denial of group I status, and the
reasons why the referral appeal committee has denied
an appeal of the Respondent's denial of group I status.(d) For a period of 6 months, notify each hiring halluser requesting specific information about hiring hall
operations and/or the user's current hiring hall referral
status that, on request, the Respondent will also pro-
vide a complete written statement of all current Local
6 hiring hall rules, procedures, standards, and prac-
tices, including those relating to referral appeal com-
mittee proceedings.(e) For a period of 6 months, when announcing ac-tion on each hiring hall user's group I application or
on a user's appeal to the referral appeal committee of
an adverse ruling on such an application, supply a
written explanation of the action taken, reciting the
rules and practices and the factual findings supporting
the determination. The notification shall contain a sep-
arate statement that, on request, the Respondent will
also provide a complete written statement of all current
Local 6 hiring hall rules, procedures, standards, and 111ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''practices, including those relating to referral appealcommittee proceedings.(f) Reclassify all hiring hall users who would havebeen eligible for or would have been placed on the
group I list, but for the unfair labor practices found
here, and notify each such individual, in writing, of the
fact of reclassification.(g) Make whole, with interest, all individuals whosuffered losses as a result of the Respondent's unfair
labor practices.(h) Make available to the Regional Director for Re-gion 20, for inspection and copying, Local 6's hiring
hall and referral appeal committee books, records, cor-
respondence, and other records of any kind which may
be relevant to identifying those individuals who suf-
fered a loss of employment opportunities as a result of
the violations of the Act found here and to determining
further the Respondent's compliance with all the terms
of this Order.(i) Post at its San Francisco, California hiring halloffices copies of the attached notice marked ``Appen-
dix.''5Copies of the notice, on forms provided by theRegional Director for Region 20, after being signed by
the Respondent's authorized representative, shall be
posted for 6 months in conspicuous places, including
all places where notices to members and hiring hall
users are customarily posted. Signed copies of the no-
tice shall also be sent to each contracting employer of
Local 6 in sufficient number to allow posting, if the
employer is willing, at all current jobsites to which
Local 6 hiring hall users are dispatched. Reasonable
steps shall be taken by Respondent to ensure that the
notices are not altered, defaced, or covered by other
material.(j) Mail a copy of the Board's notice and a copy ofthe complete statement of all current Local 6 hiring
hall rules, procedures, standards, and practices, includ-
ing those relating to referral appeal committee pro-
ceedings, to each and every member of an IBEW local
other than Local 6 who applied for but was denied reg-
istration on the Local 6 group I out-of-work list at any
time from June 14, 1988, to the present.(k) Notify the Regional Director in writing within20 days from the date of the Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOMEMBERSAND
USERSOFTHE
HIRINGHALLOFTHE
INTERNATIONALBROTHERHOODOF
ELECTRICALWORKERS, LOCAL6, AFL±CIOPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten to report a hiring hall userto unemployment officials in retaliation against the fil-
ing of an unfair labor practice charge.WEWILLNOT
fail and refuse to provide informationspecifically requested by hiring hall users about the
rules, practices, standards, and procedures of the hiring
hall.WEWILLNOT
use referral questionnaires which mis-lead hiring hall users about residency requirements for
group I eligibility in order to discourage and delay
qualified travelers from registering on the group I out-
of-work list.WEWILLNOT
enforce an eligibility rule, or anyother hiring hall rule, practice, standard, or procedure,
in a manner which discriminatorily denies group I sta-
tus to travelers.WEWILLNOT
fail and refuse to allow eligible groupI hiring hall applicants to register on the group I out-
of-work list, thereby causing and/or attempting to
cause them to lose employment opportunities they
would have otherwise obtained.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
, for a period of 6 months, reduce to writ-ing and post in the hiring hall a complete statement of
all Local 6 hiring hall rules, procedures, standards, and
practices, including those relating to referral appeal
committee proceedings. The written rules shall be kept
current. Further, WEWILL
mail copies of these rulesand all updates to each employer with whom Local 6
has a contract in sufficient numbers to allow for post-
ing, if the employer is willing, at each jobsite employ-
ing individuals dispatched from our hiring hall.WEWILL
rescind referral questionnaires which cre-ate the mistaken impression about residency require-
ments for Local 6 group I status, and WEWILL
includein any questionnaires used within the 6-month notice
period covered by the Board's Order a statement that,
on request, Local 6 will provide a complete written 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
statement of all current Local 6 hiring hall rules, pro-cedures, standards, and practices, including those relat-
ing to referral appeal committee proceedings.WEWILL
, in response to prior requests from individ-ual hiring hall users, provide those individuals with the
specific requested information which we failed to pro-
vide, including information about the requirements for
registration on the group I out-of-work list, the reasons
for denial of group I status, and the reasons why the
referral appeal committee has denied an appeal of our
denial of group I status.WEWILL
, for a period of 6 months, notify each hir-ing hall user requesting specific information about hir-
ing hall operations and/or the user's current hiring hall
referral status that, on request, Local 6 will also pro-
vide a complete written statement of all current Local
6 hiring hall rules, procedures, standards, and prac-
tices, including those relating to referral appeal com-
mittee proceedings.WEWILL
, for a period of 6 months, when announc-ing action on each hiring hall user's group I applica-
tion or on a user's appeal to the referral appeal com-
mittee of an adverse ruling on such an application,
supply a written explanation of the action taken, recit-
ing the rules and practices and the factual findings sup-
porting the determination. This explanation will con-
tain a separate statement that, on request, Local 6 will
also provide a complete written statement of all current
Local 6 hiring hall rules, procedures, standards, and
practices, including those relating to referral appeal
committee proceedings.WEWILL
reclassify all hiring hall users who wouldhave been eligible for or would have been placed on
the group I list, but for the unfair labor practices which
we have committed, and WEWILL
notify each such in-dividual, in writing, of the fact of reclassification.WEWILL
make whole, with interest, all individualswho suffered losses as a result of the unfair labor prac-
tices found to have been committed in the operation of
Local 6's hiring hall.SPECIAL NOTICE TO HIRING HALL USERSWHO WERE DENIED GROUP IREGISTRATION ON OR AFTERJUNE14,1988
Individuals who used our hiring hall since June 14,1988, and believe they may have lost employment op-
portunities as a result of our conduct may contact the
compliance officer for Region 20 of the Board at theaddress or telephone number set forth below for furtherinformation.INTERNATIONALBROTHERHOODOF
ELECTRICALWORKERS, LOCAL6, AFL±CIOPaula R. Katz, Esq., for the General Counsel.William J. Flynn and John L. Anderson, Esqs. (Neyhart, An-derson, Reilly & Freitas), of San Francisco, California, forthe Respondent.Wendy A. Cheit and George P. Parisotto, Esqs. (Thierman,Cook, Brown & Prager), of San Francisco, California, forCharging Parties Berkowitz and Bartl.DECISIONSTATEMENTOFTHE
CASECLIFFORDH. ANDERSON, Administrative Law Judge. Iheard this case in trial over the period December 10, 1990,
to April 8, 1991, in San Francisco, California. Posthearing
briefs were submitted on August 19, 1991.The above-captioned case arose as follows. On December13, 1988, Michael Berkowitz, an individual, filed a charge
with Region 20 of the National Labor Relations Board (Re-
gion 20) docketed as Case 20±CB±7825 against the Inter-
national Brotherhood of Electrical Workers, Local 6, AFL±
CIO (Respondent or Local 6) and amended that charge on
September 19, 1990. On January 12, 1989, La'Moyne
Addleman, an individual, filed a charge docketed as Case
20±CB±7843 with Region 20 against Local 6. On February
10, 1989, Jan Berroyer, an individual, filed a charge with Re-
gion 20 docketed as Case 20±CB±7873 against Local 6. On
February 21, 1989, Lee Bartl, an individual, filed a charge
with Region 20 docketed as Case 20±CB±7882 against Local
6. On June 5, 1989, John Finn, an individual, filed a charge
with Region 20 docketed as 20±CB±7995 against Local 6.
On October 20, 1990, Lee M. Naranjo, an individual, filed
a charge with Region 20 docketed as Case 20±CB±8495
against Local 6.On February 28, 1990, the Regional Director for Region20 (the Regional Director) issued an order consolidating
cases, consolidated complaint and notice of hearing consoli-
dating the first five cases noted above. On November 20,
1990, the Regional Director issued an order consolidating
cases, amended consolidated complaint and notice of hearing
consolidating all the above captioned cases. Timely answers
to the complaint and amended complaint were received.The amended consolidated complaint as further amendedat the hearing alleges that Respondent committed unfair labor
practices in the operation of its exclusive hiring hall which
dispatches electricians to contractually bound employers in
San Francisco, California. Generally, the complaint alleges
that Local 6 failed to provide hiring hall users with proper
notice of certain rules of hiring hall operations and appeal
procedures, maintained and utilized misleading hiring hall 113ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)1The General Counsel's unopposed motion to correct transcript isgranted.2As a result of the pleadings and the stipulations of counsel at thetrial, there were few disputes of fact regarding collateral matters.
Where not otherwise noted, the findings herein are based on the
pleadings, the stipulations of counsel, or unchallenged credible evi-
dence.3The term traveler is a venerable one in both trade union andBoard parlance. A traveler may be defined as a member of the same
International union but different local of the union operating the hir-
ing hall in the local area. The traveler is thus an out-of-area worker
who has traveled to the local area seeking work in the trade. Travel-
ers may remain in the area for long periods or even determine to
remain permanently. The traveler in essence remains a traveler in-
definitely no matter how long he or she works in the area so long
as local union membership is maintained in the out-of-area local
union rather than in the local in whose jurisdiction the traveler now
works.questionnaires, maintained and applied an improper rule dis-qualifying individuals for registering on book I if they were
eligible to register on book I at any other local, applied the
improper hiring hall rule and the other hiring hall rules and
appeal procedures which had improperly been kept from hir-
ing hall users to prevent hiring hall users including travelers
from obtaining employment opportunities as book I reg-
istrants and, finally, threatened hiring hall users for filing
charges with the Board. The complaint alleges these acts as
violations of Section 8(b)(1)(A) and (2) of the National
Labor Relations Act (the Act).Local 6 does not dispute its status as a labor organizationengaged in the operation of an exclusive hiring hall pursuant
to collective-bargaining agreements and its own rules and
procedures. Respondent contends that its rules and proce-
dures are not improper under the Act and that it fully com-
plied with all legal obligations to inform users of applicable
rules. Further, Respondent in many cases denies the actions
and omissions alleged as violative of the Act by the General
Counsel ever in fact occurred or, in other cases, argues that
the actions and omissions of Local 6 were not improper
under the Act.All parties were given full opportunity to participate at thehearing, to introduce relevant evidence, to call, examine, and
cross-examine witnesses, to argue orally and to file posthear-
ing briefs.On the entire record here,1including helpful briefs fromthe General Counsel, Charging Parties Berkowitz and Bartl,
and Respondent, and from my observation of the witnesses
and their demeanor, I make the followingFINDINGSOF
FACT2I. JURISDICTIONAt all times material, the San Francisco Electrical Contrac-tors Association, with an office and place of business in San
Francisco, California, has been an organization composed of
employers engaged as electrical contractors in the construc-
tion industry. The San Francisco Electrical Contractors Asso-
ciation exists for the purpose, inter alia, of representing its
employer-members in negotiating and administering collec-
tive-bargaining agreements with various labor organizations,
including Local 6. At all times material Butcher Electric has
been a California corporation with an office and place of
business in San Jose, California, where it has been engaged
as an electrical contractor in the building and construction in-
dustry.At all relevant times Butcher Electric and the individualmembers of the San Francisco Electrical Contractors Asso-
ciation, in the course and conduct of their business oper-
ations, have annually performed services valued in excess of
$50,000 for customers within the State of California, each of
which customers meets one of the Board's standards for as-
sertion of jurisdiction on a direct basis.Based on the above, I find that Butcher Electric and theemployer-members of the San Francisco Electrical Contrac-
tors Association at all times material have been and are now
employers engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONS
International Brotherhood of Electrical Workers, Local 6,AFL±CIO (sometimes the International or the IBEW), and its
constituent local unions, and each of them, are labor organi-
zations within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
The pleadings, as well as the thousands of pages of tran-script, stipulations, and documents and the hundreds of pages
of briefs, address various issues dealing with Respondent's
operation of its hiring hall with respect to hiring hall reg-
istrants who are not members of Local 6, but generally are
members of locals of the International Brotherhood of Elec-
trical Workers, AFL±CIO, other than Local 6. This latter
group of individuals have traditionally been referred to as
travelers.3The parties litigated closely a large variety of issues andsituations involving the six Charging Parties here and others.
In order to avoid confusion and increase comprehension, the
presentation below develops the unfair labor practice issues
primarily by type and does not primarily address the issues
and allegations on a Charging Party by Charging Party basis
or necessarily in the order the violations are alleged in the
complaint.A. BackgroundLocal 6 has long been a local of the International Brother-hood of Electrical Workers, AFL±CIO, representing electrical
workers employed by electrical contractor employers en-
gaged in the construction industry in San Francisco, Califor-
nia. The jobs involved here are those of inside wiremen here-
inafter referred to as electricians or electrical workers. In
conjunction with its representation of electrical workers of
various employers, Local 6 operates a hiring hall which by
contractual agreement is the exclusive source of unit job ap-
plicants for signatory employers. Local 6 in conjunction with
signatory employers and the State of California operates an
apprenticeship program which accepts and trains apprentice
electricians and, on satisfactory completion of the program,
certifies program graduates as journeymen electricians.Franz E. Glen has been for many years the business man-ager and financial secretary of Local 6. At relevant times
John Conroy has been Local 6's dispatcher. Each is an agent
of Local 6. 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4By agreement between the Local 6 and the Association effectiveFebruary 12, 1982, 1 year of employment was defined as ``at least
1764 hours in not less than 12 months.''5By Referral Appeal Committee decision effective October 7,1982, ``resident'' was defined to be a person who maintains his per-
manent home in one of the following California Greater Bay Area
counties: San Francisco, Alameda, San Mateo, Contra Costa, Marin,
Sonoma, Napa, Solano, Santa Clara or San Benito. This interpreta-
tion was current as of the time of the hearing.While the hiring hall registration rules and proceduresquoted and discussed, infra, contain a series of eligibility re-
quirements, the individuals at issue here were admittedly
technically qualified and properly certified as inside wiremen
and, further, had worked the necessary number of hours
under the appropriate collective-bargaining agreement to
meet the contractual ``hours worked'' requirement necessary
to register on Local 6's group I out-of-work list. The sole
qualification in dispute here is the contractual requirement of
``residence'' in the area which is met by conforming to other
rules and requirements as will be more fully discussed
below. Only those meeting the ``residence'' requirement are
qualified to sign book I whose registrants receive priority
dispatch over other books.B. Local 6's Hiring Hall Rules, Procedures,andPractices
1. The contractual provisionsRespondent has for many years maintained a contractualrelationship with the San Francisco Electrical Contractors
Association (the Association). At all relevant times the col-
lective-bargaining agreement between Local 6 and the Asso-
ciation has contained referral language which, save for im-
material wording changes, has remained the same from the
early 1980s to the time of the hearing. The contract current
at the time of the hearing had been in effect since June 1988.
Article III of that contract is entitled ``Referral ProcedureÐ
Union Security.'' The article provides that Respondent will
be the exclusive source of referrals of applicants for employ-
ment, that the referents will be selected without discrimina-
tion by reason of union membership and that job applicant
selection and referrals will be in accordance with article III,
section 4 of the contract. Section 4 states, in part:4. The Union shall maintain a register of applicants,who shall be unemployed, for employment established
on the basis of the groups listed below. Each applicant
for employment shall be registered in the highest prior-
ity group for which he qualifies.GROUP IAll applicants for employment who have four (4) ormore years experience in the trade, are residents of the
geographical area constituting the normal construction
labor market ... and who have been employed for a

period of at least one (1) year4in the last four (4) yearsunder a collective bargaining agreement between the
parties in this area to this agreement.GROUP IIAll applicants for employment who have four (4) ormore years experience at the trade.GROUP IIIAll applicants for employment who have two (2) ormore years experience at the trade.GROUP IVAll applicants for employment who have worked atthe trade for more than one (1) year.....DEFINITIONS``Normal construction labor market'' is defined tomean the following geographical area:CITY AND COUNTY OF SAN FRANCISCO,CALIFORNIA. The above geographical area is agreed
upon by the parties to include the areas defined by the
Secretary of Labor to be the appropriate prevailing
wage area ... Plus the commuting distance adjacent

thereto, which includes the area from which the normal
labor supply is secured.``Resident'' means a person who has maintained hispermanent home in the above defined geographic area5for a period of not less than one (1) year or who, hav-
ing had a permanent home in this area, has temporarily
left with the intention of returning to this area as his
permanent home.....
5. The Union shall maintain an ``Out of Work List''which shall list the applicants within each group in
chronological order of the dates they register their
availability for employment.(a) An applicant who has registered on the Out ofWork List must renew his application at the weekly
role call or his name will be removed from the list.....6. Employers shall advise the Business Manager ofthe Local Union of the number of applicants needed.
The Business Manager shall refer applicants to the Em-
ployer by referring applicants in GROUP I, in the order
of their places on the Out of Work List and then refer-
ring applicants in the same manner successively from
the Out of Work List in GROUP II, then GROUP III
and then GROUP IV.....
7. An Appeals Committee is hereby established com-posed of one member appointed by the Union, one
member appointed by the Association, as the case may
be, and a Public Member appointed by both of these
members.It shall be the function of the Appeals Committee toconsider any complaint of any employee or applicant
for employment arising out of the administration by the
Local Union of Section 1, Item 3 to Section 1, Item 6
inclusive of this Article. The Appeals Committee shall
have the power to make a final and binding decision on
any such complaint, which shall be complied with by
the Local Union. The Appeals Committee is authorized
to issue procedural rules for the conduct of its business,
but is not authorized to add, subtract from, or modify 115ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)6The terms ``group'' and ``book'' were used interchangeably inthe documents entered into evidence and by the witnesses and coun-
sel during the hearing and on brief. They are so used herein.any of the provisions of this Agreement, and its deci-sions shall be in accord with this Agreement.....
9. A copy of the referral procedure set forth in theAgreement shall be posted on the Bulletin Board in the
offices of the Local Union and in the offices of the Em-
ployers who are parties to this Agreement.2. Other written provisionsThe Association and Local 6 entered into a memorandumof understanding on or about April 6, 1989, which was effec-
tive by its terms on June 1, 1988, the effective date of the
then new contract. The memorandum of understanding states:The undersigned parties hereby agree that in order topreserve and protect the available job opportunities for
electricians who reside in the Bay Area and to ensure
that electrical contractors in the Bay Area continue to
enjoy the availability of a stable and productive work
force, the following provisions are agreed to:1. The parties have consistently interpreted ArticleIII, Section 7 of the collective bargaining agreement
to mean that only applicants for employment may
appear before the Referral Appeal Committee with a
complaint regarding an applicant's referral status.By this Memorandum of Understanding, the par-ties hereby ratify the long-standing practice and pro-
cedure of the Referral Appeal Committee in effec-
tuating the parties' interpretation of that provision of
the collective bargaining agreement. For reasons ofeconomy and efficiency, the Referral Appeal Com-
mittee will only entertain appeals from applicants for
employment.Applicants for employment who file their appealswith the Referral Appeal Committee and thereafter
are referred out for employment will have their ap-
peals held in abeyance until such time as they again
are applicants for employment. At such times and
upon written request, an appeal held in abeyance
may be reactivated and heard by the Referral Appeal
Committee.2. In order to assure a fair and orderly distributionof work opportunities within the Construction Labor
Market, applicants for group I6referral status are noteligible for Group I referral if they are registered in
Group I in any other IBEW Local Union. Any appli-
cant who has been listed on a Group I out-of-work
list at another local within the four years previous to
an application in Local 6 must provide a letter from
the Business Manager of that local stating that the
applicant is no longer eligible to be on that Group
I list.To the extent that any of the above may be construedto be a modification of the current collective bargaining
agreement, the undersigned parties to this Memorandum
of Understanding deem it to be so.Thereafter the memorandum of agreement was posted atLocal 6's offices where it could be seen by hiring hall users.
The parties disputed when this posting occurred. This con-
flict will be discussed in greater detail, infra.Accordingly to the unchallenged testimony of Glen, Local6 posted the following notice in its hiring hall within a
month of posting the memorandum of agreement:NOTICETO ALL PERSONSIF YOU WANT TO BE ON BOOK I IN LOCAL 6,YOU CANNOT BE ON BOOK I IN ANY OTHER
IBEW LOCAL. YOU MUST BE UNEMPLOYED TO
APPEAR BEFORE THE REFERRAL APPEAL COM-
MITTEE.3. Local 6's referral questionnairesThe interpretation of the term ``permanent home'' in thecontract referral language quoted supra became an issue in
1981 with Local 6's counsel proposing six questions de-
signed to determine an applicant's permanent home. Coun-
sel's opinion letter was submitted to the referral appeal com-
mittee which, on December 28, 1981, adopted the six ques-
tions from Local 6's counsel's position letter and a seventh,
quoted below, as questions to be set forth in a questionnaire
to be filled out by referral applicants. The questionnaire, with
the seventh question added by the referral appeal committee
as subsection (g), follows:(a) Are you registered to vote within the area?llll(b) Do you pay state and local taxes, are you nolonger paying resident related taxes to another state or
area? llll(c) Do you have bank accounts and/or investmentswithin the area? llll(d) Do your children, if any, attend local schools?llll(e) Are you[r] vehicles registered to your area resi-dence rather than in another area or state? llll(f) Do you possess a valid California Drivers Licenseon which your area address appears? llll(g) Have you lived in the normal commute area fora period of 4 years? llll(1) If yes, list address: llllllllllllllllllThe referral appeal committee on January 8, 1982, againconsidered the referral questionnaire and determined to make
some minor changes and to add the following additional lan-
guage as set forth in item 5 of the minute of that meeting:5. At the bottom of the Referral Questionnaire adda signature space and date space immediately preceded
by the following:The above information is considered in total andno individual item will qualify or disqualify an appli-
cant.Any applicant may appeal the findings from thisquestionnaire to the Appeals Committee as outlined 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7``Registered'' as the term is used here refers to the act of phys-ically entering one's name on the out-of-work list and following
whatever procedures are required to keep the applicant current on the
out-of-work list and eligible for dispatch when his or her name is
reached in the dispatch process.8``Eligible'' as the term is used here is as commonly defined.Thus it means qualified or allowed to act. No actual attempt to reg-
ister on an out-of-work list at any relevant time is necessary to be-
come eligible to do so. The term is used to describe the applicants'
status not their actions.in Sub Section 7 of Section 1 of Article III of theAgreement.All of the above are true and correct to the bestof my knowledge.On January 14, 1982, in a letter to all inside wiremen,Glen explained the referral procedure rules and listed the
questions on the new questionnaire that were thereafter to be
completed when applicants registered for work in the referral
office.A revised questionnaire came into use sometime beforeApril 9, 1985 (1985 revision). The revised version again
made minor changes and one major addition. A new ques-
tion, ``(h)'' was listed:If your four (4) years experience is outside of the LocalUnion #6 geographical jurisdiction, please attach four
(4) years documentation to this questionnaire.This questionnaire was in use at least until March 14, 1989.The current questionnaire, which Glen testified was intro-duced as stores of the 1985 revision questionnaire were ex-
hausted, has been in use since at least August 10, 1989 (1989
revision). This questionnaire has minor changes from the
1985 revision. It also deletes the question quoted under (h),
supra, and adds two new initial questions and an instruction
as follows:(a) For which group are you applying? lllll(b) If Group I, are you now or have you been on aGroup I out-of-work list in any other IBEW local union
within the last four years? lllllIf yes, you must produce a letter from the BusinessManager of that local union stating that you are no
longer eligible to be on that Group I List.4. History of Local 6's hiring hall rules, procedures,and practicesa. The restriction of referral appeals tounemployedappellants
The language of article III, section 1, item 7 of the 1988±1990 agreement providing that the appeals committee shall
``consider any complaint of any employee or applicant for
employment arising out of the administration by Local 6 of
the contractual referral procedure'' had been in earlier agree-
ments dating back at least to 1978.Bartlett Dickson, the chapter manager of the Association,testified that to his knowledge the referral appeal committee
had without exception limited its review of referral decisions
to those filed by unemployed applicants. Glen testified simi-
larly. The minutes of the referral appeal committee entered
into evidence showed the application of this restriction to an
appellant as early as 1982 with numerous similar applications
thereafter. On other occasions the referral appeal committee
denied employed persons' appeals on their merits as well as
on the appellants' lack of standing because of their employ-
ment status. In yet other instances the merits of appeals were
considered to the extent that appellants were told that, once
unemployed, they would be allowed to register on the de-
sired list. On one occasion an appeal was granted to an em-
ployed person not then employed as an inside wireman.There is no suggestion that, prior to the preparation andposting of the memorandum of agreement and notice, quoted
supra, the ``unemployment'' requirement as applied by the
appeals committee had ever been posted in the hiring hall or
otherwise communicated generally to hiring hall users. Refer-
ral appeal committee minutes which were regularly prepared
respecting the committee's actions often set forth a specific
rationale for such determinations and sometimes referred to
this rule. These minutes were not given to appellants, even
on request, nor otherwise made public.Glen testified without greater specificity that the rule re-quiring appellants to be unemployed was commonly known
among hiring hall users. The testimony of the various Charg-
ing Parties was generally to the effect that travelers were es-
sentially unaware of the rule. This dispute is discussed in
greater detail, infra.b. The effect of Local 6 hiring hall group I applicants'status at other IBEW Locals on those applicants' groupI registration rights with Local 6The General Counsel carefully distinguishes between thefollowing determinations by Local 6 under its hiring hall
rules. First, Local 6 applies what the General Counsel refers
to as a ``registration rule.'' This rule limits those allowed to
register on Local 6's group I out-of-work list to those appli-
cants not currently registered7on book I in any other IBEWLocal hiring hall out-of-work list. Second, Local 6 applies
what the General Counsel refers to as an ``eligibility rule.''
This rule limits Local 6 group I registrants to those not cur-
rently eligible8to register on book I on any other IBEWLocal hiring hall out-of-work list. Clearly the memorandum
of understanding quoted supra by its terms contains each rule
as defined by the General Counsel within its paragraph num-
bered ``2.'' Counsel for Respondent on brief simply refers to
this single memorandum of understanding rule as the ``no
double dipping rule.'' Respondent points out that there is
some difficulty in distinguishing between the General Coun-
sel's two rules when looking at Local 6's actions during rel-
evant periods because Local 6 simply did not consistently
treat the two aspects of its rule in a discrete and independent
fashion. In light of the General Counsel's independent theo-
ries of violations of the Act, however, the two rules, even
if simply different aspects of the same rule, must be sepa-
rately considered. Accordingly, the General Counsel's defini-
tions and nomenclature will be hereinafter utilized.(1) The registration ruleGlen and Dickson each testified that the registration re-quirement as described supra has been a longstanding and
consistently enforced rule applied by Local 6. Numerous cir-
cumstances where a referrant's registration status in his home 117ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)9The General Counsel argues on brief at 11:The record evidence does not establish that before the fall of
1988, Local 6 considered a hiring hall's ``eligibility'' for group
I elsewhere to be a factor in whether he could register on Local
6's group I.10Local 551's hiring hall eligibility rules like Local 6 and manyother locals of the IBEW whose contracts were entered into evi-
dence, provided for group I eligibility for those otherwise qualified
who had worked 1 year in the previous four for qualifying employ-
ers under the contract. Berkowitz met that requirement with Local
551.local was the determining factor in decisions by the referralappeal committee appeals are in the record. The General
Counsel does not argue that the ``registration rule'' is of re-
cent vintage or of recent or uneven application.Save for the contract, the Memorandum of Understanding,the notice, and the August 1989 questionnaire for referral
users, there is no written communication to hiring hall users
generally which contains information respecting the eligi-
bility or registration rule. The dates of the posting of the
memorandum of understanding and notice and the extent of
hiring hall user knowledge of these rules are in dispute and
are discussed, infra.(2) The eligibility ruleThere was no agreement as to when the eligibility rule wasfirst applied by Local 6. The record evidence is, as Respond-
ent counsel has noted, ambiguous because no distinction be-
tween eligibility for and actual registration on another local
union's book I was regularly made. The General Counsel ar-
gues the rule is of recent vintage9and Respondent arguesthat the rule is longstanding.Referral appeal committee minutes contain some ref-erences to appellant ``eligibility'' for book I in other locals.
The minutes also contain other more frequent references to
appellants as ``not in group I'' or ``group I in home local''
which could be interpreted as addressing actual registration
on book I or simply eligibility to so register.Since some of these entries refer to locals substantiallydistant from Local 6 it is likely that at least some of the ref-
erences are to simple eligibility. It is improbable that many
travelers would be actually registered in a distant hiring hall
while pursuing book I in San Francisco. Further, as Respond-
ent argues on brief, there is no evidence that Local 6 ever
knowingly allowed a registrant to sign book I when eligible
to do so at another local.As noted supra, Dickson and Glen testified that the con-joined eligibility and registration rules were longstanding and
had been uniformly applied. The memorandum of under-
standing, quoted in full supra, sets forth the entire ``no dip-
ping rule'' along with the referral appeal committee rule
dealing with standing. The referral appeal committee rule is
specifically characterized in the memorandum of understand-
ing as ``long-standing'' while the ``no double dipping rule''
is specifically not so characterized.C. Overview of Events Concerning the IndividualCharging Parties1. Michael BerkowitzMichael Berkowitz has been a longtime resident ofSonoma County, California. He has also long been a member
of Local 551, one of several locals of the International
Brotherhood of Electrical Workers, AFL±CIO, located within
Local 6's ``resident'' counties, and a user of Local 551's hir-
ing hall.Following an October 28, 1988 layoff, on October 31,1988, Berkowitz went to Local 6's hiring hall to register for
book I on the out-of-work list. Berkowitz filled out the ap-
propriate forms including a 1985 revision questionnaire
showing his longstanding local residence. At that time
Berkowitz was not registered on Local 551's out-of-work list
and had not been in calender 1988. He had worked the req-
uisite contract hours to qualify for Local 6's group I. He was
also, however, eligible to register on Local 551's group I
out-of-work-list.10On November 1, 1988, Berkowitz learned he had beenregistered by Local 6 on book II rather than book I. That
same day he prepared and delivered to Local 6 a letter re-
questing placement on group I. The letter asserted he met all
the contractual requirements for such registration. By subse-
quent letter given to Local 6 that same day, Berkowitz
sought a hearing on the rejection of his group I registration
request. Franz E. Glen, business manager-financial secretary
of Local 6 at all relevant times, responded by letter dated
November 1, 1988, which announced he was referring the
issue to the referral appeal committee.Berkowitz attended his November 18, 1988 referral appealcommittee hearing. Berkowitz testified that he told the body
that he had not signed Local 551's book for over 2 years,
but that he was eligible to register on book I in that Local.
Berkowitz was not told of the committee's decision on his
appeal at the meeting.The referral appeal committee meeting minutes for thatdate note that Berkowitz' appeal was denied because ``[h]e
... is on the out-of-work list. He said he is Group I in L.U.

551.'' Consistent with practice, Berkowitz was not given a
copy of this minute. Rather, Glen by letter dated November21, 1988, informed Berkowitz:The Referral Appeal Committee at their meeting heldon November 18, 1988 took the following action re-
garding your appeal.Based on the information before the Committee, theCommittee finds that your appeal at this time, is de-
nied.Berkowitz responded with an undated letter received byLocal 6 on November 24, 1988, with the following text:Based on the information that I have read, I can'tfind a reasonable reason for denial of my request, by
said committee. Please define terms, conditions and or
reasons for said denial. Could you enumerate reasons
for denial of said request in written form as per my re-
quest.Glen responded by letter dated November 29, 1988:We are in receipt of your letter of November 25,1988 which should have been sent to the Referral Ap-
peal Committee. 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Giertz filed a charge, Case 20±CB±7821, against Local 6 justbefore Berkowitz filed his charge on essentially similar grounds.
That charge is not part of this proceeding.We will forward your letter to the Referral AppealCommittee for their next meeting.Berkowitz testified that he received no other informationfrom Local 6 or the referral appeal committee respecting this
request, his appeal, or his group I registration rejection.On December 13, 1988, Berkowitz filed a charge docketedas Case 20±CB±7825. That charge, one of those underlying
the instant consolidated proceeding, alleges that Local 6 re-
strained and coerced John Giertz in the exercise of his sec-
tion rights by refusing to let him sign the group I list even
though he met the requirements for such registration. The in-
sertion of the name of Giertz was apparently a clerical error
on the part of the Board's Regional Office staff in preparing
the charge,11but Berkowitz signed the form as prepared andfiled it with the Regional Office. Thereafter no one seems to
have noticed that Berkowitz' charge carried another's name
in the allegation portion. Counsel for Local 6 responded to
the Region respecting both charges, i.e., Cases 20±CB±7821,
Giertz' charge, and Case 20±CB±7825, Berkowitz' charge,
by letter dated December 27, 1988.The following is information regarding the unfairlabor practice charges filed by Michael Berkowitz and
John Giertz.Franz Glen, Business Manager at Local 6, tele-phoned the Business Manager at IBEW Local 551 in
Santa Rosa regarding the Book One status of both
Berkowitz and Giertz. This phone call was made prior
to a Referral Appeal Committee meeting that day. The
Business Manager at Local 551 told Glen that both
Berkowitz and Giertz were on Book One in their home
local. In fact, Berkowitz appeared at the Referral Ap-
peal Committee hearing and admitted that.As you know, there is a long-standing policy thatpersons who enjoy book I status in one's home local,
may not be in book I in Local 6.On January 11, 1989, the Regional Director for Region 20,Robert H. Miller, dismissed Berkowitz' charge by letter con-
taining the following paragraph:The evidence does not support your contention thatthe Union acted in an arbitrary or discriminatory man-
ner when it denied you Book one status. Rather, the in-
vestigation revealed that you have Book One status at
another local and that the Union has uniformly applied
a long-standing practice of not granting Book One sta-
tus to individuals who have Book One status at anotherlocal. It is further concluded that this practice is not un-
lawful. I am, therefore, refusing to issue complaint in
this matter.The Regional Director rescinded his dismissal letter by letterdated March 28, 1989.After receipt of the dismissal letter, Berkowitz registeredon book I in Local 551 on January 25, 1989. Berkowitz con-
tinued to register on Local 6's book II on August 10, No-
vember 2, and December 19, 1989. On February 9, 1990,
Berkowitz was registered on book I with Local 6.Berkowitz testified that during the registration and appealprocess no agent of Local 6 or the referral appeal committee
informed him of the hiring hall rules or, more particularly,
the existence of a rule or rules limiting registration rights in
Local 6's hiring hall based on a traveler's registration on or
eligibility to register on his home local's group I out-of-work
list.On November 9, 1989, Berkowitz had a lengthy conversa-tion with Jack Conroy, Local 6's dispatcher. Berkowitz testi-
fied that Conroy told him that Berkowitz could be ``turned
in'' to the unemployment insurance administrators for refus-
ing workÐa practice Local 6 did not undertake. At the con-
versation's end the two turned again to Berkowitz' action
against Local 6 and the possible outcome of the litigation.
Berkowitz testified that he told Conroy that his charge would
be turned into a ``class action'' by the NLRB. He recalled
that Conroy responded: ``[I]f this case becomes a class ac-
tion, that you will be killed.'' Conroy testified that the con-
versation occurred and did not deny the unemployment ref-
erence. Respecting the class action portion of the conversa-
tion, Conroy further recalled that strong words were used but
that they were used by him to describe what would happen
to Berkowitz' case metaphorically rather than to Berkowitz
in a direct, physical sense.2. La'Moyne AddlemanLa'Moyne Addleman is a member of Local 401 of theIBEW located in Reno, Nevada. Addleman moved to the San
Francisco Bay Area in early July 1987. He registered on
Local 6's group II list and was dispatched on July 24, 1987,
to an inside wireman's position which he held to September
30, 1988. Addleman has lived and worked in Local 6's juris-
diction since that July 1987 dispatch.On July 25, 1988, having now worked 1 calendar yearunder a Local 6 contract, Addleman wrote to Local 6 seeking
a determination that he met all the qualifications of Local 6's
group I under the contract save for residency. He asked that,
if Glen disagreed with this assertion, that Glen should speci-
fy each qualification Addleman did not meet and ``specify all
the reasons that I don't meet them.''Glen responded by letter dated July 28, 1988, answering:``Qualifications for specific referral are determined, as de-
fined in the Agreement, when an applicant registers in the
referral office.'' Addleman by letter dated August 2, 1988,
to Glen took issue with Glen's refusal to ``prequalify'' him.
Glen responded by letter dated August 3, 1988, with the fol-
lowing body.We are in receipt of your second letter regarding re-ferral. Our reply to your first letter answered your ques-
tions but you don't seem to understand it.The complete referral procedure is contained in Arti-cle III of the Agreement and has been approved by the
International as required by the Constitution.We again refer you to Sub-section 4 of Section 1 ofArticle III of the Agreement.Addleman answered with a letter dated August 3, 1988,with the following text:Under the terms of the Inside Wireman Agreement,Article III, Referral ProcedureÐUnion Security, Section 119ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)12Addleman had obtained a license in the meantime.1, Item 4, Group I, that section states that in order toqualify to register as an applicant in Group I the appli-
cant must be a resident of the geographical area. The
``DEFINITIONS'' section following this item defines
``Residents'' as ``... a person who has maintained his

permanent home in the above defined geographical area
for a period of not less than one (1) year ....''
In order to know when he has met the requirementsof residency, one needs to know precisely what your re-
quirements are. Therefore, at this time, I am requesting
a complete and final list of what you require as proof
of satisfaction of that residency requirement.Addleman wrote another letter dated August 9, 1988, toGlen further disputing Local 6's practice of not ``pre-
qualifying'' registrants. On August 30, 1988, Addleman
wrote Glen asserting that as of August 10, 1988, he had been
a permanent resident of the city and county of San Francisco
for ``one full year.'' He also asked for responses to his let-
ters of August 3 and 9. Glen by letter dated September 6,1988, answered: ``We are in receipt of your letter of August
30, 1988. We refer you to our previous response to your in-
quiry.''Addleman testified that no agent of Local 6 or the referralappeal committee ever informed him verbally or otherwise of
the rulings and interpretations Local 6 maintained for deter-
mining residency for the purpose of group I registration.Addleman was laid off on September 30, 1988, and wentto Local 6's office to register on the out-of-work list. He
filled out the current questionnaire and submitted it to
Conroy. Conroy placed Addleman on book II and advised
Addleman to write a letter to Glen to get on book I. On Oc-
tober 3, 1988, Addleman filed a charge docketed as Case 20±
CB±7759 against Local 6. The charge, not one of the charges
underlying the instant proceeding, stated:During the most recent six-month period, the above-named labor organization has breached its duty of fair
representation by failing and refusing to allow
La'Moyne E. Addleman to register on the Group I out-
of-work list although fully qualified to do so, by failing
and refusing to clarify the procedures necessary for reg-
istration to the Group I out-of-work list, and by promul-
gating confusing and arbitrary requirements for such
registration in an attempt to delay prompt registration.On October 5, 1988, Addleman wrote a letter to Local 6petitioning to be registered on group I and included a new
questionnaire which noted for the first time that Addleman
had a California State driver's license.12In his letter Addle-man complained of not having received a copy of the ques-
tionnaire in response to his earlier letters. He also asserted:I am not qualified for the Group I out of work list inany other Local of the I.B.E.W., nor am I registered on
any out of work list in any other Local of the I.B.E.W.Glen responded by letter dated that same day and stating inits entirety:In reply to your letter of October 5, 1988, please beadvised that our records show that you are registered on
the highest priority group for which you qualify.You may appeal this to the Referral Appeal Commit-tee if you so desire.Addleman responded with two letters dated October 10,1988. One letter to Glen sought ``specific reason(s)'' for the
denial of his petition for group I status ``so that I can ade-
quately prepare for the appeal hearing.'' The second letter to
the referral appeal committee chairman appealed his denial of
group I status and described his letter of that same day to
Glen seeking the reasons for the denial. Addleman sought in
his letter to have the referral appeal committee ``require Glen
to comply with my request [for reasons].''Glen on October 10, 1988, sent Addleman a letter ac-knowledging receipt of his letter to the referral appeal com-
mittee and telling him he would be notified of the date of
the referral appeal committee hearing. On October 20, 1988,
Glen informed Addleman of the November 18, 1988 date of
his hearing.Addleman went to Local 6's office on October 21, 1988,and there had a conversation with Dispatcher Conroy as
Conroy was closing the office. Addleman testified that
Conroy expressed unhappiness with Addleman's challenge to
the hiring hall process and his filing of charges with the
Board. Conroy told Addleman he need not have had the dif-
ficulty he had experienced if he had listened to Conroy's
``advice'' and initially filed a petition for book I. Addleman
responded that he had done so without success. Conroy
asked if he had appealed the Local's refusal to allow him to
register on book I and Addleman told him that he had.
Addleman recalled that he then asked Conroy if he knew
anything about the appeal but that Conroy said no, the appeal
was beyond him and not something he got involved in. The
conversation continued with Addleman taking the position he
had no choice but to protest and Conroy complaining of the
legal costs to the local and questioning Addleman's judgment
in proceeding.Addleman thereafter withdrew his charge in Case 20±CB±7759, which withdrawal was approved by the Regional Di-
rector by letter dated November 18, 1988.Addleman attended the referral appeal committee hearingon November 18, 1988. While waiting outside the hearing
room with other travelers, Addleman testified he heard trav-
eler Lauten and two others discussing the proposition that
only unemployed persons could bring an appeal. Addleman
challenged this assertion as ridiculous. Lauten responded,
however, that he had learned of this fact and had therefore
quit his employment the night before.Once called into the hearing, Addleman told the committeein response to questions that he was then employed in the
jurisdiction as an inside wireman. His California driver's li-
cense was inspected. He gave his current San Francisco ad-
dress and discussed his former addresses in the area.
Addleman told the committee he was not then on any other
book I out-of work-list and that he had not worked in his
home local, Reno, Nevada, for several years nor signed the
books there in that period. At no time during the meeting
was Addleman told the determination of the committee.The committee denied Addleman's appeal. Glen by letterdated November 21, 1988, informed Addleman that the com- 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The General Counsel on brief at 64 fn. 65 asked that I recon-sider my ruling at trial limiting the receipt of Dagley's statements
to Berroyer as statements told to Berroyer and refusing to receive
the statements of Dagley for their truth. Such out-of-court statements
are clearly hearsay. The General Counsel seeks their substantive re-
ceipt as statements falling within the hearsay exception of Federal
Rule of Evidence 804(b)(3), i.e., as a statement against interest. I
find the statements do not fall within the rule and reaffirm my ruling
here. The General Counsel's argument seems implicitly to be that
under the Act and the appropriate contractual arrangements existing
in Local 606 at the time the statement was made, such conduct
would have been improper. The General Counsel's argument further
seems to assume that a statement admitting that this was true was
against the Local's agent's interest and that the agent would have
known that this was so at the time he spoke. This chain is simply
too attenuated in my view to qualify the statement of Dagley under
Rule 804(b)(3). It is simply not sufficiently obvious that a local
union official's admission to a member that the local maintains a
general rule keeping members ``forever'' on group I, without more,
is a statement which a union official would likely believe would
subject him to civil liability.Further as discussed, infra, because of the manner Local 6 appliesits eligibility rules, it is the report of the home local respecting the
traveler's home local group I status which is critical, not the under-
lying reality of the actual objective status. Therefore, for purposes
of this case, what is reported by home local agents like Dagley here-
in is of great relevance to the resolution of the issues here.mittee had determined that Addleman's ``appeal is not prop-erly before the Committee at this time.''By letter dated and delivered on January 6, 1989,Addleman complained to Local 6 of its ``unpublished terms
for obtaining group I hiring status'' and again requested
group I status. He further stated: ``Should you again deny me
this status, please provide me the reason why my appeal was
not properly before the appeals committee.''By letter to Addleman dated January 9, 1989, Glen de-fended the referral appeal committee's action. His final para-
graph stated:As you are aware, the referral provisions state thatan applicant will be registered in the highest group for
which they qualify. Since you are not an applicant for
employment we cannot determine your referral group
status at this time.No further communications were exchanged. Addleman filedthe charge involved here, Case 20±CB±7873, on January 12,
1989. He was placed on group I in October 1990.3. Jan BerroyerJan Berroyer has for many years been a member of Local606, International Brotherhood of Electrical Workers, AFL±
CIO, in Orlando, Florida. In November 1976 he moved to
Fremont, Alameda County, California, and has not since
lived or worked in Florida nor registered on Local 606's out-
of-work lists.Berroyer signed Local 6's out-of-work list in group II inNovember 1986 and was dispatched in April 1987. After
being laid off in November 1988, Berroyer went to Local 6
on November 14, 1988, and sought registration on book I
submitting a letter listing his qualifications. On November
16, 1988, Glen sent a letter to Berroyer telling him he was
``presently registered on the highest priority referral group
for which you qualify,'' i.e., group II. The letter also pro-
vided Berroyer could appeal this determination at the No-
vember 18, 1988 referral appeal committee meeting conclud-
ing ``your request will be on the agenda.''Berroyer attended the hearing. He told the committeemembers he had worked the requisite number of hours under
the contract. Asked if he was eligible to sign book I in any
other local, Berroyer said he doubted so because he had not
worked the requisite number of hours required by the con-
tract. The committee did not announce its decision to
Berroyer. Glen testified he had been informed by Local 606
that Berroyer was eligible for Local 606's group I and that
the committee when informed by Glen of this fact denied
Berroyer's appeal for that reason.On November 21, 1988, Glen wrote Berroyer informinghim, without more, that his appeal had been denied. Berroyer
was not provided with a copy of the committee minute which
set forth the rationale for the denial. As of this time,
Berroyer was without any actual or constructive knowledge
of either the registration or the eligibility rule as it applied
to Local 6.As the result of a charge filed by Berroyer, not part of thisproceeding, counsel for Local 6 informed the Board, and the
Board in mid-December 1988 informed Berroyer, that Local
606 had reported to Local 6 that Berroyer ``is on book I sta-
tus at that local.'' Local 6's position as reported to the Boardin its reply to the charge was that under its ``long standingpolicy'' a person with book I ``status'' in another IBEW
local is not eligible for book I in Local 6.In mid-December 1988 Berroyer telephoned Local 606'sbusiness manager, Dagley, and asked if Local 606 was carry-
ing him in group I. He recalled Dagley told him that Local606 carries local members on book I ``forever.'' Berroyer
challenged this rule as not in conformity with the applicable
collective-bargaining agreement and asked to be taken off
group I. Dagley answered that he did not know if this could
be done but said he would check. In Berroyer's recollection
Dagley added that taking a member off group I would be
without precedent for a member's home local.13On January 6, 1989, Berroyer wrote to Local 606 seekingto be reduced to group II status. He received a reply from
Local 606 dated January 12, 1989, indicating he was no
longer eligible for book I. This letter was conveyed to Local
6 by no later than January 19, 1989. Glen testified that based
on this letter Local 6 determined in February to allow
Berroyer book I status.Berroyer next registered on Local 6's out-of-work list onMarch 27, 1989. He was initially classified as book II but,
on April 4, 1989, was upgraded to book I.4. Lee BartlLee Bartl has been for many years a resident ofSebastapol, Sonoma County, California. He has been for over
10 years a member of Santa Rosa, Sonoma County, Califor-
nia based Local 551 of the International Brotherhood of
Electrical Workers, AFL±CIO. He first registered on Local
6's out-of-work list under group II in July 1986 and there-
after obtained dispatches from Local 6's hiring hall. At the
time of his layoff from an electrical contractor on October
17, 1988, Bartl met the group I registrant minimum hours
worked requirement in both Local 6 and Local 551. 121ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)On October 18, 1988, Bartl went to Local 6, filled out areferral questionnaire, and submitted the questionnaire and a
letter reciting his qualifications. At roll call later that day
Bartl learned he had been registered on book II. He inquired
about this fact with Local 6 Business Representative John
Walsh who told him his application for group I would be
considered and Bartl would be told of its result. Walsh also
told Bartl he could not be on book I at any other IBEW local
and qualify for book I in Local 6. Bartl had last registered
on Local 551's group I in June 1988 and would not do so
again until February 21, 1989.Bartl delivered a letter to Local 6 on October 19, 1988,requesting a hearing before the referral appeal committee on
his classification on October 18, 1988, as a group II reg-
istrant. The letter asked that Local 6 ``inform me concerning
the nature of any problem or problems and I will do my ut-
most to assist in their resolution.'' On October 20, 1988,
Glen informed Bartl of the scheduling of his appeal for No-
vember 18, 1988, but did not otherwise address Bartl's prior
communications.On October 25, 1988, Bartl again wrote to Glen. The finalparagraphs of the letter state:During my meeting on October 18, 1988, with JohnWalsh he assured me that if there were any deficiencies
in my qualification documentation or any other prob-
lems concerning my application that I would be in-
formed of them.Because I have received a Referral Appeal Commit-tee date you must feel a problem exists.Please advise me what it is so that I m[a]y correctit for you and hopefully avoid the necessity for my ap-
peal hearing and further collierization [sic].No response to this letter was forthcoming from Local 6.Bartl was dispatched from book II on November 8 forabout 2 weeks. He was thus employed at the time he at-
tended his November 18, 1988 referral committee hearing.
At the hearing he told the committee members he was then
employed. He was asked if he was on book I in Local 551
and said he did not know inasmuch as he had not worked
out of the Local for some time. The committee did not an-
nounce a decision at the meeting.The committee minute reflects that Bartl's appeal was de-nied because of his employment at the time of the hearing.
On November 21, 1988, Glen sent a letter to Bartl telling
him only that his appeal had been denied as ``not properly
before'' the committee.Bartl again registered on Local 6's out-of-work list on No-vember 22, 1988, filling out a new questionnaire. He was
placed on book II.Bartl responded to Glen's letter of November 21, 1988, byletter dated November 29, 1988. The letter asks:In a matter of such great significance I feel that itis of the utmost importance for the Committee to ex-
plain to me completely and in detail the reason or rea-
sons for their decision and quote the rules and their
source documents which pertain to the action taken.I would very much appreciate a timely responsefrom the Committee addressing all of my above men-
tioned requests.Also would you please include a copy of the ReferralAppeal Committee hearing of November 18, 1988 min-
utes with your reply.Glen responded with a letter dated November 29, 1988, in-forming Bartl his letter ``should have been sent to the Refer-
ral Appeal Committee'' and indicating he would so forward
it ``for their next meeting.'' Subsequent correspondence was
exchanged but no further response from Glen or the appeal
committee on a rationale for the denial or a copy of the min-
utes of the November 18, 1988 meeting was forthcoming.Bartl sought review with the International. As part of anexchange of correspondence, International Vice President
McCann told Bartl in a February 1989 letter that ``the Ap-
peals Committee's position [is] that if you are working, your
appeal is not properly before them.'' McCann explained in
his letter that this was the reason that the committee had de-
cided Bartl's appeal was not properly before them.On February 21, 1989, Bartl again wrote to Local 6 re-questing to be placed on book I and on February 22, 1989,
appealed the denial he anticipated would be issued. On Feb-
ruary 27, 1989, Glen acknowledged the two letters but pro-
tested that Local 6 had not acted on the original request
when it received the second letter appealing the as-yet
unconsummated determination of the Local. The letter does
not further address Bartl's plea but indicates that Bartl re-
quested a hearing before the referral appeal committee and
that the correspondence would be forwarded to that body.Having been on Local 6's book II until February 21, 1989,on that date Bartl also signed Local 551's book I. Bartl at-
tended the referral appeal committee's May 19, 1989. At the
hearing he told the members he was currently employed as
an inside wireman, a position he had acquired via a dispatch
from Local 551. Bartl was told he could not be on book I
in Local 6 if he was book I elsewhere.The referral committee's minute of its decision indicatedBartl's appeal was denied because he was employed and
therefore not eligible to appeal and because he was ``Group
I in Local Union 551.'' Glen sent Bartl a letter dated May
24, 1989, stating that the committee has determined that
``your appeal is not properly before the Committee and that
you do not meet the requirements for group I and your ap-
peal is denied.''On February 10, 1990, Bartl again applied for Local 6'sbook I. At the time he was eligible for group I at Local 551
but has not signed that book for more than 30 days and,
under local rules, his name would have been removed from
the active roster of registrants. Glen responded by letter
dated February 21 stating that Local 6's ``records show that
at this time you do not meet the requirements of Group I.''
By letter dated February 22, 1990, Bartl sought a hearing.
On February 23, 1990, he wrote Glen asking, ``[W]hy you
feel that I do not currently meet your requirements for Group
I.'' Local 6 did not respond.On April 17, 1990, Bartl's counsel wrote to Glen seekinga hearing date before the referral appeal committee. The let-
ter continued, quoting paragraph 3 of item 1 of the memo-
randum of understanding quoted, supra, asking that his pre-
vious appeal denial be reactivated under the assumption that
Bartl's appeal ``was apparently held in abeyance because
Bartl was employed on the date of the Referral Appeal Com-
mittee hearing.'' 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Glen's response of April 23, 1990, stated in part:We are not aware of any such rule that you cite asparagraph 3 of Item 1. We suggest you read our referral
appeal as contained in our Agreement. Your office has
a copy.In June 1990, Bartl wrote Local 551 seeking to end hiseligibility from group I in Local 551. On November 27,
1990, Local 551 wrote a letter stating that as a result of
Bartl's having worked fewer than 2000 hours under the con-
tract in the previous 4 years, he was no longer eligible for
group I in Local 551. In December 1990, Bartl learned he
had been placed on book I by Local 6.5. John FinnJohn Finn joined Local 551 in 1983 and completed his ap-prenticeship becoming a journeyman inside wireman in June
1986. At that time he registered on Local 6's out-of-work list
and within a few months received a dispatch to a position
he held until February 1, 1989Ða period in excess of 3
years.On February 1, 1989, Finn went to Local 6's hall andsought to register on the out-of-work list. Conroy gave Finn
an application for book II and a then current questionnaire
each of which he completed. Conroy told him he needed to
write a letter to apply for book I. Finn testified that he did
not know nor was he informed of the eligibility and/or reg-
istration rules maintained by Local 6, although he did read
the Berkowitz NLRB dismissal letter posted in the hiring
hall.The following day Finn signed book I at Local 551. OnFebruary 12, 1989, Finn sent Glen a letter asking to be
placed on book I. Finn's letter makes no reference to being
eligible to register or having the week before registered on
Local 551's book I. By letter dated February 17, 1989, Glen
denied Finn's request for book I registration noting: ``[o]ur
records indicate that you are Group I, in your home local,
and therefore your request is denied.''Finn appealed this decision and attended the May 19, 1989referral appeal committee meeting. At the time of the meet-
ing, Finn had just been laid off and had not as yet signed
either Local 6's or Local 551's out-of-work lists. Finn re-
ported these facts to the committee. Glen, in Finn's recollec-
tion, asked him: ``[i]f you were to sign in Santa Rosa, which
book would you sign, book I or Book II?'' When Finn an-
swered that he would likely register on book I, Glen an-swered, ``[T]hat's it. We can't let you have Book I here if
you are still able to sign Book I there.'' The committee's
minute indicates Finn's appeal was denied because ``he
could not be Group I in [Respondent] while Group I in Local
Union 551.''On May 19, 1989, Finn signed book I in Local 551 and,the following day, signed book II in Local 6. Finn testified
that he later asked Local 551's official Clarey for a letter
stating that he was no longer eligible for group I in Local
551 so that he could qualify for Local 6's group I. Finn testi-
fied that Clarey told him he did not want to provide such
a letter noting that if one member left in such circumstances,
``half the local would leave, because there just hasn't been
enough work there.''Finn continued to use Local 551's out-of-work list signingbook I on March 16, 1990. On that same day Clarey pro-
vided him the requested letter stating he was no longer eligi-
ble for Local 551's group I. This letter was sent to Local 6
and, on March 26, 1990, Finn was registered as group I in
Local 6.6. Lee NaranjoLee Naranjo has been a longtime member of Local 59 ofthe International Brotherhood of Electrical Workers located
in Dallas, Texas. His last use of Local 59's hiring hall was
on March 6, 1987, and his last employment under Local 59's
contract was in January and February 1987.Soon thereafter Naranjo moved to Walnut Creek, ContraCosta County, California. He registered on book II of Local
6's out-of-work list and was dispatched in June 1987. On
October 10, 1990, Naranjo was laid off after a substantial pe-
riod of employment under Local 6's contract. He went to
Local 6's office and sought to register on the out-of-work
list. He filled out a current questionnaire and was placed on
book II. The following day Naranjo submitted a letter to
Local 6 reciting that he was qualified for Local 6's book I
and requesting to be so classified. The letter specifically as-
serted he was ``not Group I in my home local.'' That same
day Naranjo called Local 59 and was told he was still on
book I because all local members were kept on the books
when they left town. Naranjo requested that his name be
pulled from the register and was told the request must be in
person or in writing. That same day Naranjo sent a letter re-
questing that his name be removed from Local 59's book I
list.On October 12, 1990, Glen wrote Naranjo denying hisgroup I request. The letter stated:After reviewing your records and confirming with yourhome local we find that you [are] presently registered
on the highest referral group for which you qualify.Naranjo went to Local 6's offices on October 15, 1990, andasked Conroy to explain the letter. Conroy told Naranjo the
letter meant he would remain group II but referred Naranjo
to Glen for further details. Naranjo then asked Glen why his
application was rejected. Glen said he did not know since he
did not have Naranjo's records before him. When Naranjo
continued Glen told him to appeal the decision.On October 16, 1990, Naranjo filed an appeal. On October17, 1990, Local 6 received a letter from Local 59's business
manager asserting that ``Naranjo ... is not signed on our

Group I books.'' The following day Glen wrote Naranjo. The
letter stated in part:We have also received notification from Local Union59 to the effect that you are eligible to register onGroup I in that local.As you are aware our Referral Appeal Committeewill not place you on Group I so long as you are eligi-
ble to register Group I in another local.Naranjo appealed this determination on October 22, 1990.He also obtained a copy of the relevant Local 59 agreement.
Naranjo attended the November 28, 1990 referral appeal
committee meeting. Glen reported that Local 59 officials said
Naranjo was eligible to sign Local 59's book I. Naranjo said 123ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)he was not eligible to sign group I in Local 59 because hedid not meet the contractual requirements of residency nor
minimum qualifying hours under the contract. He provided
the Local 59 contract to corroborate his assertions. Naranjo
testified that Glen said:there was a difference between being registered andbeing eligible. ... And he also said it wasn't fair for

his members that I could go to Dallas and sign Book
I anytime.Glen told Naranjo that he needed a letter from Local 59 stat-ing that he was not eligible and that ``it seems like my argu-
ment should be with Local 59 instead of Local 6.'' The com-
mittee denied Naranjo's appeal.Naranjo telephoned Local 59 the following day seeking aletter declaring him ineligible to register on Local 59's book
I. Numerous calls and letters proved unavailing over a period
extending into January 1991.Naranjo was registered on Local 6's book II in February3, 1991. He filed his unfair labor practice charge in mid-
March 1990 and was placed on Local 6's book I on March
28, 1991.IV. ANALYSISANDCONCLUSIONS
A. The Arguments of the PartiesGrossly simplifying a much more complicated collectionof arguments which will be considered in greater detail,
infra, the Charging Parties' arguments may be broken down
into three broad categories with additional disputes respect-
ing the breadth of any directed remedy.First, the General Counsel attacks Local 6's hiring hall op-erations in two ways arguing that Local 6 has applied an in-
valid and illegal ``eligibility'' rule to prevent travelers from
obtaining group I status to which they would otherwise be
entitled. There is no dispute that the rule under attack pro-
vides that referral applicants are not eligible for group I sta-
tus in Local 6 if they are eligible for group I status in any
other International Brotherhood of Electrical Workers' local.
There is also no dispute that Local 6 has enforced the rule
against travelers. Respondent argues that its rule is permitted
under the Act as an objective and nondiscriminatory rule
which is reasonable and proper given the legitimate needs of
unions operating hiring halls within the construction industry
as illustrated in part by Section 8(f) of the Act and its legis-
lative history.Second, the General Counsel argues that Respondent isgenerally obligated to make reasonable efforts to inform its
hiring hall users of the applicable rules, procedures, and in-
terpretations of hiring hall rules so that the hiring hall users
may take informed actions and make informed choices in uti-
lizing the hiring hall process. The General Counsel alleges
that Local 6 has refused to answer hiring hall users' specific
requests for information respecting such information and has
generally refused to give hiring hall users explanations for ei-
ther Local 6's or the referral appeal committee's refusals to
place them on group I.The General Counsel further argues that Respondent haswillfully failed and refused to inform travelers of several im-
portant rules: (1) the rule that hiring hall users may not be
actually registered on any other local's book I, if they seekgroup I status with Local 6; (2) the referral appeal committeerule denying standing to appeal adverse registration deter-
minations to any individual employed in the unit on the day
the appeal is heard and, finally; (3) assuming that the rule
is not stricken as invalid as a matter of law as argued supra,
the rule which denies group I status in Local 6 to any indi-
vidual eligible to sign book I in any other local.Local 6 challenges the arguments of the General Counseland the Charging Parties respecting these allegations in sev-
eral ways. Initially Respondent denies that there is a legal
obligation on the part of a labor organization operating a hir-
ing hall to inform users of any rules other than recent
changesÐi.e., changes made within the past 6 monthsÐin
existing rules. Respondent then argues that the rules under
attack here are longstanding rules concerning which there is
therefore no obligation to make any efforts, reasonable or
otherwise, to disclose them to users. Further, Respondent ar-
gues the rules at issue were posted in the hiring hall earlier
than the General Counsel admits and were also otherwise
well known by the hiring hall users involved herein.Third, the General Counsel asserts that Respondent's agentmade certain statements to hiring hall users which violated
Section 8(b)(1)(A) of the Act. Respondent contests the occur-
rence of the alleged threats and further argues the conduct,
even if found, does not rise to the level of a violation of the
Act.Finally, the General Counsel generally contends that Re-spondent's actions alleged to violate Section 8(b)(2) of the
Act here also caused various individuals and groups of indi-
viduals using the hiring hall who were denied book I reg-
istration to miss employment opportunities. As an illustra-
tion, the General Counsel urges as a finding be made that
all appeals improperly denied by the referral appeal commit-
tee were proper and would have been granted but for Re-
spondent's wrongful application of the challenged rules and
that accordingly a make-whole remedy should lie in each
case. Respondent argues for a far more limited remedy and,
assuming for the purposes of argument that violations are to
be found, asserts that generally travelers did not suffer em-
ployment loss and that, in any event, no broad remedy and,
in particular, no monetary relief should be directed.B. Basic Law Applying to Hiring HallsAny consideration of current hiring hall law must startwith an understanding of the evolution of that law under the
Act. The Act initially allowed the operation of closed shops
until the passage of the Taft-Hartley Act in 1947. The Board
in Mountain Pacific Chapter, 119 NLRB 883 (1957), heldthat hiring hall agreements were illegal per se and estab-
lished a variety of requirements for their operation.The Supreme Court rejected the Board's view in Team-sters Local 357 v. NLRB, 365 U.S. 667 (1961). It also dis-cussed in some detail the Board's fashioning of a model hir-
ing hall in Mountain Pacific, supra. Justice Douglas writingfor the majority stated at 671±672:The Board went on to say that a hiring-hall arrange-ment to be lawful must contain protective provisions.
Its views were stated as follows:We believe, however, that the inherent and unlawfulencouragement of union membership that stems from 124DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
unfettered encouragement of union membership thatstems from unfettered union control over the hiring
process would be negated, and we would find an agree-
ment to be nondiscriminatory on its face, only if the
agreement provided that:(1) Section of applicants for referral to jobs shall beon a non-discriminatory basis.(2) The employer retains the right to reject any jobapplicant referred by the union.(3) The parties to the agreement post in places wherenotices to employees and applicants for employment are
customarily posted, all provisions relating to the func-
tioning of the hiring arrangement, including the safe-
guards that we deem essential to the legality of an ex-
clusive hiring agreement. [119 NLRB 883, 897.]The Court rejected the Board's minimum content hiringhall provisions. Justice Douglas noted at 666±677:It may be that hiring halls need more regulation thanthe Act presently affords. As we have seen, the Act
aims at every practice, act, source or institution which
in fact is used to encourage and discourage union mem-
bership by discrimination in regard to hire or tenure,
term or condition of employment. Perhaps the condi-
tions which the Board attaches to hiring hall arrange-
ments will in time appeal to the Congress. Yet where
Congress has adopted a selective system for dealing
with evils, the Board is confined to that system.
[NLRB] v. Drivers Local Union, 362 U.S. 274, 284±290 [(1960)]. Where, as here, Congress has aimed its
sanctions only at specific discriminatory practices, the
Board cannot go farther and establish a broader, more
pervasive regulatory scheme.....
Moreover, the hiring hall, under the law as it stands,is a matter of negotiation between the parties. The
Board has no power to compel directly or indirectly
that the hiring hall be included or excluded in collective
agreements. Cf. [NLRB] v. American Ins. Co., 343 U.S.395, 404. Its power, so far as here relevant, is restricted
to the elimination of discrimination. Since the present
agreement contains such a prohibition, the Board is
confined to determining whether discrimination has in
fact been practiced. If hiring halls are to be subjected
to regulation that is less selective and more pervasive,
Congress not the Board is the agency to do it.The Court's holding, however, has not prevented continu-ing restriction and regulation of the hiring hall process. Thus
it has been noted: ``As a practical matter, the presumption
of legality accorded hiring-hall referral systems is far more
limited than a reading of Teamsters Local 357, [supra,] mightindicate.'' (The Developing Labor Law, Second Edition
1983, Morris Ed., 1397.)The Board has since held that a union's power in the hir-ing hall setting is so great that any union action which pre-
vents an employer's hire of an applicant will be presumed
to encourage union membership in violation of the Act. The
presumption of impropriety may be rebutted by the union's
demonstration that fair and regular utilization of valid hiringhall regulations were used to determine the order of dispatchof job registrants. Carpenters Local 25 (Mocon Corp.), 270NLRB 623, 630 (1984), enfd. 769 F.2d 574 (9th Cir. 1985).The Board explicitly holds that a union operating an ex-clusive hiring hall has a duty to apply lawful contractual pro-
visions in administering the system and that a failure to do
so may result in a violation of Section 8(b)(1)(A) and (2) in
appropriate situations even in the absence of a finding of
specific discriminatory intent. Electrical Workers IBEWLocal 211 (Atlantic Division NECA), 280 NLRB 85, 87(1980), enfd. 821 F.2d 206 (3d Cir. 1987); Electrical Work-ers IBEW Local 11 (Los Angeles NECA), 270 NLRB 424(1984), enfd. 772 F.2d 571 (9th Cir. 1985).The union operating a hiring hall owes referral applicantsa duty of fair representation and is obligated to operate the
hiring hall in a manner free from any arbitrary or invidious
considerations. Teamsters Local 519 (Rust Engineering), 276NLRB 898 (1985). The Board in Boilermakers Local 374(Construction Engineering), 284 NLRB 1382, 1383 (1987),enfd. 852 F.2d 1353 (D.C. Cir. 1988), noted:This code of acceptable conduct necessarily extends tothe institution of any referral rules which the union
adopts in accord with contractual provisions. In other
words, the referral rules themselves, including any re-
ferral grievance mechanism, cannot be discriminatory or
arbitrary. Laborers Local 304 (AGC of California), 265NLRB 602 (1982).A union's obligations applies to all rules and proceduresgoverning hiring hall operations. Such rules may not be arbi-
trarily or discriminatorily applied against individuals who are
not members of the particular local union operating the hir-
ing hall. Electrical Workers IBEW Local 575 (Coleman Elec-tric), 270 NLRB 66 (1984).The Board does not require that hiring hall rules and pro-cedures be written. Laborers Local 394, 247 NLRB 97(1980); Teamsters Local 174 (Totem Beverages), 226 NLRB690, 700 (1976). Nor need referral rules, absent a contractual
requirement, be posted or incorporated in a contract. IronWorkers Local 505 (Snelson-Anvil), 275 NLRB 1113 (1985).Rather the Board requires, as noted supra, that contractual
provisions and referral rules be followed and that objective
criteria be utilized. Operating Engineers Local 406 (Ford,Bacon & Davis Construction), 262 NLRB 50 (1982). Aunion which operates a hiring hall without such objective cri-
teria violates the Act. Boilermakers Local 374 (ConstructionEngineering), 284 NLRB 1382 (1987).Hiring hall rules may be changed by a union. ElectricalWorkers IBEW Local 164 (NECA), 190 NLRB 196 (1971),affd. sub nom. Bleier v. NLRB, 457 F.2d 871 (3d Cir. 1972).Timely notice of such changes must be made of changes in
hiring hall rules and practices to all hiring hall users. Elec-trical Workers IBEW Local 11 (Los Angeles NECA), 270NLRB 424 (1984), enfd. 772 F.2d 571 (9th Cir. 1985). Fur-
ther a union is obligated to supply information about the hir-
ing hall procedures and particular individuals' places on the
registrar on request. Electrical Workers IBEW Local 575(Coleman Electric), supra; Bartenders Local 165 (NevadaResort Assn.), 261 NLRB 420 (1982); Operating EngineersLocal 324 (Michigan Chapter, AGC), 226 NLRB 587 (1976). 125ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)The Board goes further and finds a statutory obligation to``give applicants for employment adequate notice of its hir-
ing hall procedures,'' Electrical Workers IBEW Local 11(Los Angeles NECA), 270 NLRB 424, 426 (1984). TheBoard in IBEW Local 11, supra, held that the fact that therewere no written rules respecting a requirement of a particular
number of hours worked under the contract to qualify for
group I and the fact that the requirement was not posted in
the union's hiring halls coupled with the failure of union of-
ficials to inform rejected group I registrants of the reason
they failed to qualify for group I was arbitrary and a breach
of the union's duty to keep hiring hall applicants informed
about matters critical to their employment status.C. Initial MattersRespondent's answer avers as affirmative defenses that thecomplaint is generally barred by the statute of limitations,
that the original charge in Case 20±CB±7825 is ineffective
to toll the statute of limitations, that the allegations of the
complaint are barred for filing to exhaust administrative rem-
edies, that the complaint includes claims not covered in the
charges and, finally, that ``[t]hese matters were finally re-
solved in arbitration by the Referral Appeals Panel. The
NLRB must defer to these findings.''Such assertions and arguments should properly be consid-ered initially before the merits of individual complaint alle-
gations are considered. Further the issue of the referral ap-
peal committee's status as an agent of Local 6 is also dis-
cussed below.1. The 10(b) defensesa. Concerning Case 20±CB±7825As noted supra, Berkowitz' original charge filed on De-cember 13, 1988, apparently as the result of a typographical
error, named an earlier charge filer, Giertz, as the alleged
discriminatee on the face of the charge. The charge was
amended on September 19, 1990, to correct that error. Re-
spondent argues that the amendment does not properly carry
back to the date of the original charge and therefore the stat-
utory 6-month limitation set forth in Section 10(b) of the Act
must be calculated from the date of the filing of the amended
charge rather than the original.Were the amended charge the only charge at issue it isclear that no unfair labor practice could be found more than
6 months before its filing. Bryan Mfg. Co. v. NLRB, 362U.S. 411 (1960). The General Counsel asserts three separate
theories for using the filing date of the original charge.First the General Counsel asserts that the incorrect nameon the charge was an inadvertent error and was either not no-
ticed or recognized as such by Respondent who responded in
writing by letter dated December 27, 1988, during the inves-
tigation of the charge in conjunction with the earlier charge
filed by Giertz by addressing the factual circumstances appli-
cable to both Giertz and Berkowitz as set forth supra. Thus,
argues the General Counsel, all parties acted at all material
times as if the charge had named Berkowitz and thus there
was no denial of due process to or other prejudice suffered
by Respondent who well knew the precise charges raised
against it. Further, notes the General Counsel, the Regional
Director's January 11, 1989 dismissal of Berkowitz' chargeand its subsequent rescission each named Berkowitz as thealleged discriminatee at issue.I accept the General Counsel's factual argument. No partycited a case addressing the narrow question: where all parties
at all relevant times act on the assumption, albeit mistaken,
that the charge names the Charging Party, so that no preju-
dices occurs, are the requirements of Section 10(b) of the
Act satisfied? I answer the question in the affirmative. Thus,
I find that where, as here, there is no question that all parties
operated at all relevant times under the assumption that a
particular charge addressed the Charging Party rather than aninadvertently included and hence erroneously named other
individual, the technical error of the omission of the correct
name is of no legal consequence under Section 10(b) of the
Act.Put another way Section 10(b) here is satisfied by the un-derstanding and actions of the parties. The case is not de-
feated by the technical omission of the Charging Party's
name on the charge filed in December 1988. The Board and
court cases dealing with Section 10(b) of the Act sound in
the language of equity dealing in terms of notice, due proc-
ess and the provisions of timely opportunities for respondents
to investigate and respond to allegations contained in charges
and complaints. The doctrines of equity focus on issues of
actual or real prejudiceÐmatters not present in the instant
case. The technical niceties of the law, one of which is ad-
mittedly abridged here, are not utilized by courts speaking in
equity to deprive parties of substantive rights. Accordingly,
I find Berkowitz' original charge supports the allegations of
the amended charge to the extent they were understood by
the parties to have been a part of the original allegation.
Thus, I sustain the General Counsel's first argument that the
original charge, given the facts found here, was sufficient to
toll the running of Section 10(b) of the Act.Counsel for the General Counsel's second argument isbased on the similar and related circumstances of the original
charge and the amended charge which differ only in the
name of the two individuals, each of whom attempted to reg-
ister on book I with Respondent and felt wrongfully denied
that opportunity, and to the other charges underlying the in-
stant proceeding. Counsel for the General Counsel argues
that even if her first theory fails, the amendment filed by
Berkowitz acquires the filing date of the original charge for
purposes of Section 10(b) of the Act as a ``closely related
charge'' under the Board's analysis in a line of cases includ-
ing Columbia Textile Services, 293 NLRB 1034 (1989), andRedd-I, Inc., 290 NLRB 1115 (1988). The General Counselnotes the mistakenly named Giertz and Berkowitz were mak-
ing similar allegations, i.e., they were from the same home
local and their situations were addressed by Respondent dur-
ing the course of the investigation of the two charges in a
common letter. Thus she argues that there is little question
but that their two situations should be found related. Since
the Board in such cases looks to the question of whether Re-
spondent would have asserted the same defenses and pre-
served similar evidence, and since I have found that in fact
Respondent construed the charge filed by Berkowitz to allege
Berkowitz as a discriminatee, I also sustain the General
Counsel's theory here. Indeed even were the issue one of
whether Berkowitz' otherwise untimely charge amendment
was related to Giertz' charge, I would reach the same result. 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14The General Counsel also argues that where a charging partyhas inadequate notice of a given rule, the 6-month period set forth
in Sec. 10(b) of the Act does not begin to run against him. Given
my findings above, it is unnecessary to determine if the doctrine of
lack of notice would bear on the circumstances presented here.Finally as a third independent theory, the General Counselargues that Berkowitz' allegations may be addressed under
the other charges. She argues Berkowitz would receive the
same remedy under the other charges at issue here as he
would under his own charges and that, accordingly, the 10(b)
issue has no practical effect on the result to be reached here-
in.Respondent does not separately challenge the assertion thatother charges may provide certain remedies for Berkowitz.
Respondent's assertion in its affirmative defense respecting
Case 20±CB±7825 alleges the charge is limited to the 6-
month period before the filing of the amended charge ``ex-
cept insofar as it was separately alleged in another charge
and occurred within six-months of that other charge.'' The
General Counsel's theory here would not extend her desired
remedy beyond that 6-month limitation so there could under
this theory be a ``practical'' difference in the relief granted
assuming the original charge is insufficient to toll Section
10(b) of the Act and if conduct occurred for which the Gen-
eral Counsel seeks remedy more than 6 months before the
filing of another sufficiently related charge here.Given my finding that the original charge is sufficient totoll Section 10(b) of the Act and that the amended charge
is sufficiently closely related to carry back to the original
charge, the General Counsel's third theory need not be fur-
ther addressed here. I find no defense to the allegations re-
specting Berkowitz under Section 10(b) of the Act on the
facts here.b. Concerning the hiring hall rules and proceduresRespondent argues that hiring hall and appeal committeerules in place more than 6 months before the filing of an ap-
plicable charge are beyond attack by virtue of Section 10(b)
of the Act. The argument is, in effect, that if Local 6 has
maintained a hiring hall rule or practice for more than 6
months, such rule by operation of Section 10(b) of the Act
becomes invulnerable. The General Counsel concedes that
the promulgation and maintenance of such rules beyond the
statutory 10(b) period may not be attacked but that ``the
maintenance of an unlawful rule is a continuing violation.
See Teamsters Local 174 (Totem Beverages, Inc.), 226NLRB 690, 701 (1976),'' (G.C. Br. at 117). The cited case
supports the proposition advanced.14I do not find thereforethat any rule or practice however venerable is outside the
reach of the General Counsel to the extent that enforcement
of the rule or a failure to publicize it falls within the 10(b)
period of a proper charge.The General Counsel's primary attack on the hiring halland appeal committee rules concerns Local 6's purported
failure to give hiring hall users sufficient notice of the rules.
Respondent's argument that there is no obligation to notify
hiring hall users of rules and rule changes promulgated more
than 6 months before the charge at issue is based at least in
part on arguments respecting 10(b)'s limitation on the
issuance of complaints. This argument is addressed in greater
detail infra. For the reasons given and under the cases in thatanalysis, particularly Plumbers Local 230, 293 NLRB 315(1989), and the cases cited therein, I find the passage of time
since a rule has been promulgated or changed does not re-
lieve a union from notifying hiring hall users of the rule or
the change in the rule under Section 10(b) of the Act.2. Local 6's argument that there has been a failure toexhaust administrative remedies and that the mattershould be deferred to the referral appeal committeeRespondent in its answer alleges as part of its affirmativedefenses:The charges are barred for failing to exhaust adminis-trative remedies.These matters were finally resolved in arbitration by theReferral Appeals Panel. The NLRB must defer to these
findings.The General Counsel on brief argues at 119±120:Deferral to the decisions of the RAC is inappropriatebecause the charges have been filed by individuals,
their interests clearly are adverse to those of Local 6,
and no employer is a party to this proceeding. [Cita-
tions omitted.] Moreover, the Charging Parties are not
required to exhaust administrative remedies, both be-
cause the Board will not defer to the RAC proceedings,
see Plumbers Local 392, supra, 252 NLRB 417 n. 1,and because a hiring hall user who has been discrimi-
nated against by a union is not required to first resolve
the matter through internal procedures. BoilermakersLocal 37, supra, 272 at 330.The General Counsel's reasoning and citations are persua-sive. Respondent does not cite authority to the contrary.Based on the above, I find the charges are not barred by a
failure to exhaust administrative remedies. I further decline
to defer the matter to the decisions of the referral appeal
committeeÐcurrent or prospective.3. The issue of the agency of the referralappealcommittee
The referral appeal committee is a longstanding entity cre-ated under the collective-bargaining agreements between
Local 6 and the employers to participate in the operation of
the contractually created hiring hall process. The establishing
documents are discussed supra.Local 6 challenges the General Counsel's allegation thatthe committee is an agent of Local 6 asserting that Local 6
appoints but one member of three who serve on the commit-
tee, that the committee applies its own independent judgment
to issues brought before it, frequently overturning prior union
actions, and that Local 6 is contractually bound to implement
the decisions of the committee.The General Counsel notes that the committee membersserve at the pleasure of the contracting parties and work to
further the efficient operation of the hiring hall having no
independent fiduciary duty to particular hiring hall users. The
General Counsel argues that the Board has found similar en-
tities agents of the union citing Electrical Workers Local 3(Ericsson Telecommunications), 257 NLRB 1358, 1370 127ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)15The earlier date derives from the 6-month period precedingCharging Party Berkowitz' December 13, 1988 charge found infra
to be valid to toll Sec. 10(b) of the Act. Based on that earlier finding
I consider the allegation from June 14, 1988.16There was no suggestion that any Local 6 member was everasked if he or she was eligible for book I at any other IBEW Local.
Nor was it ever suggested that, if such a situation were discovered
by Local 6, such a member would not be able under the eligibility
rule to register on book I in Local 6.(1981); Plumbers Local 375 (Richard L. Osborn), 228 NLRB1191, 1195 (1977).Having considered the evidence and the argument, I agreewith the General Counsel. Clearly, the referral appeal com-
mittee is an integral part of the hiring hall process. Both con-
tracting unions and contracting employers are responsible for
the proper operation of exclusive hiring halls established by
contract. Thus both Local 6 and the employers are respon-
sible for the actions of the referral appeal committee as they
are responsible for the other agents who operate the hiring
hall. It is immaterial to the instant case that the referral ap-peal committee may also be an agent of the employers. An
employer need not be joined with a union in the prosecution
of an unfair labor practice respecting a union's responsibility
for hiring hall events.Here the committee has no role save that established bythe parties under the contract of participating in the hiring
hall process. The committee has therefore been operating as
an agent of Local 6 at all times material. The parties in cre-
ating the committee have, as a matter of law, delegated cer-
tain authority to the committee. Local 6, however, may not
in so doing relieve itself of responsibility for the committee's
actions. I find, therefore, that the committee is an agent of
Local 6 as alleged by the General Counsel.D. The General Counsel's Contention that Respondent'sEligibility Rule is Invalid and IllegalThe General Counsel in paragraph 9(b)(1) of the complaintalleges that Respondent's ``maintaining and enforcing'' of
the eligibility rule violates Section 8(b)(1)(A) and (2) of the
Act. The General Counsel pleads the violation in the alter-
native as commencing on either June 14, 1988, or March 21,
1989, and continuing to date.15The General Counsel's contention is, in essence, that therule is arbitrary and discriminatory under the cases cited
supra. To evaluate the General Counsel's direct attack on Re-
spondent's eligibility rule, it is appropriate to consider ini-
tially the actual application of the rule in practice, then the
arguments of the parties in greater detail and, finally, the va-
lidity of the rule under the Act.1. The eligibility rule's effect on Local 6's hiringhallusers
a. The significance of book I registrationHiring hall dispatch is generally accomplished by receiv-ing employer requests for job applicants and giving those op-
portunities, referred to as dispatches, to hiring hall users who
have registered a desire to accept employment. The IBEW
generally and Local 6 in particular utilizes the priority
groupings described in the contract quoted supra. All group
I or book I registrants receive priority, whensoever reg-
istered, over book II and so forth. In times of relative scar-
city of employment, registration on books other than book I
may well simply not provide any opportunity for employ-
ment at all for long periods of time. Obtaining the right to
sign book I is, therefore, a very significant matter which fre-quently means the difference between a hiring hall user ob-taining work or not working.b. To whom the eligibility rule appliesLocal 6's eligibility rule denies a Local 6 hiring hall reg-istrant the right to sign Local 6's book I, if the registrant is
eligible to sign book I in any other IBEW Local. Initially it
is obvious that the rule has no effect on individuals who
have not ever been eligible for book I at other Locals. The
rule as applied and enforced on this record suggests further
that the ``other local'' of the rule is in fact the ``home local''
of the hiring hall registrant. Thus for example, the memoran-
dum of understanding and the questionnaires which address
the practical requirements for meeting the eligibility specifi-
cally require evidence or information respecting only the reg-
istrant's status at his or her home local. Thus the eligibility
rule applies only to travelers and not to members of Local
6.16Since the eligibility rule only prevents group I registra-tion on Local 6's books and has no other effect, the rule has
no favorable aspects from a traveler's perspective. The rule
thus applies only to travelers and can only harm them rather
than help them. The rule thus clearly distinguishes between
travelers and Local 6 members by assigning additional re-
quirements to travelers not assigned to Local 6 members.c. How the eligibility for book I at other localsisdetermined
(1) Written rulesThe eligibility rule operates based on an eligibility deter-mination made by other IBEW Locals and communicated by
means of a letter or telephonic statement from the business
manager of the relevant local. A registrant's book I eligibility
is based on the specific circumstances of the registrant and
the standard applied by the particular local. It is necessary
therefore, in order to understand how Local 6's eligibility
rule operates in practice, to determine how other IBEW
Local unions operating hiring halls determine their own book
I eligibility.In furtherance of that proposition the General Counsel en-tered into the record contracts between various local unions
of the International Brotherhood of Electrical Workers
Union, AFL±CIO and employers that establish hiring halls
which contain group I eligibility requirements as well as
standard or canned contractual or hiring hall language the
International mandates its locals to use. As a general propo-
sition IBEW locals maintain exclusive hiring halls for the
dispatch of inside wiremen to signatory employers. Further
the locals, like Local 6, classify referents on the basis of resi-
dency and hours worked under the contract with a require-
ment of 1 year of experience under the contract in the past
4 calendar years. Permanent residency in the local area is
also a requirement for group I status. The evidence did not 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17The General Counsel argues that the fact other locals do nothave an eligibility rule and that the IBEW does not require the eligi-
bility rule as part of its ``standard'' hiring hall rules support her ar-
guments attacking the rule here. While it might be true that a local
union's good faith in enacting a given hiring hall rule might be sup-
ported by the proposition that it was required to do so because of
International union requirements or that it was a commonly applied
rule, the converse is not true. The bare fact that a local has more
restrictive rules respecting travelers than its sister locals or its Inter-
national provides does not persuasively auger that bad faith or dis-
criminatory intent is involved.Further, since not all IBEW locals' rules were put into evidence,it is not clear that Local 6's eligibility rule is unique either within
the locals of the International Union of Electrical Workers, AFL±
CIO or within the world of construction union hiring halls in the
country generally.suggest that any other local had an eligibility rule of the typeat issue here.17(2) Application of rules to the Charging PartiesAs may be seen from the situations of certain of theCharging Parties and from a general consideration of the ef-
fect of such eligibility formulae, an individual working full
time at the trade in his or her home local for a period of
years would likely have many more hours under the appro-
priate contract than the 1 year's amount necessary to qualify
for book I. Further, if, by working in essence full time, the
hiring hall user amasses 1 year of experience each year
worked in the area, that user would meet the hours worked
under the contract requirement for a period of up to 3 years
following complete cessation of work under the contract.Thus, as was the case with some Charging Parties here, afull year's employment preserves group I eligibility in the
locals where those hours were worked for 3 more years. An
individual who in such circumstances abandoned employ-
ment in, for example, Florida or Texas, and permanently
moved to the San Francisco Bay Area would remain ``Book
I eligible'' in Florida or Texas for 3 more years. Since jour-
neymen or women in skilled trades such as electricians tend
to continuously work at the trade when employed, it is rea-
sonable to conclude that a bulk of travelers moving from one
hiring hall jurisdiction to another would have worked a suffi-
cient number of hour under their home local contracts to re-
main ``Book I eligible'' for a period of years after their
move. These individuals are the ones who lose book I eligi-
bility with Local 6 under the eligibility rule.The above description addressing the status of individualsunder an application of the ``home local's'' rules were re-
ceived into evidence. The status of travelers in their home
locals is not determined by Local 6, however, based on an
objective analysis of the home local's contract's language.
Local 6 explicitlyÐby both the language of their written
rules and the consistent practice revealed by the recordÐ
takes the word of the other IBEW locals respecting the
``Book I eligibility'' of Local 6 hiring hall group I traveler
applicants. What the other locals tell Local 6 is controlling.
The traveler must deal with the other local, not Local 6, if
he or she is unhappy with the other local's report on his or
her book I status.This practice means that the written requirement for bookI eligibility at other locals is not all that matters. The actual
practices of other localsÐor at least the practices as they re-port them to Local 6, irrespective of the written rulesÐis ofcritical importance to the traveler registering for book I with
Local 6. This difference is not simply academic. Record evi-
dence respecting the Charging Parties suggested that home
locals, in effect, presumed that their local members qualified
for book I at all times irrespective of what was required by
the contract. The experiences of the Charging Parties, de-
scribed supra, illustrate various situations in which locals ei-
ther presume eligibility or explicitly retain it for local mem-
bers. Those experiences also demonstrate the difficulty trav-
elers may encounter in having their ineligibility to register on
book I at their home local first admitted by their home local
officers and, second, communicated to Local 6.2. The arguments of the partiesRespondent argues strenuously that the eligibility rule is apermissible perhaps even laudable rule necessary and proper
to insure that Local 6 and its contracting employers have a
ready supply of trained employees available for dispatch.
This is accomplished, argues counsel for Local 6, in the time
honored manner of insuring that priority of dispatch and
hence employment is given to permanent local residents who
are committed to the trade and the area and are therefore
more likely to consistently serve the needs of local industry
over the long term. Respondent adduced credible evidence
that Local 6 and its contracting employers expend consider-
able effort training a skilled and dedicated local work force
whose presence, skills, and commitment to the trade would
be difficult to sustain absent an ability to provide regular em-
ployment opportunities.Respondent argues further, that absent such priority in dis-patching, the available work would be spread among a wider
group of individuals with less work for each person. The re-sult would be insufficient work to provide a full-time em-
ployment or to hold skilled individuals in the trade or in the
area in slow times and therefore heightened shortages of
skilled workers in good times. In each situation the industry
would not be well served.Respondent argues that the above noted realities of skilledtrades dispatching in the construction industry have been re-
flected in the nation's labor laws. Respondent argues the Act
as illustrated in its legislative history with particular ref-
erence to Section 8(f)(4) of the Act, specifically permits ef-
forts by employers and unions to discriminate in dispatch on
the basis of residence.Counsel for Respondent at hearing and on brief argues thatRespondent has done no more in establishing the rules under
attack here that is necessary and proper under the Act. More
specifically, Respondent argues that travelers from out-of-
area locals who are eligible to return to their home locals at
any time and resume employment utilizing the favored group
I dispatch priority may properly be treated less favorably
than individuals who have no eligibility to obtain favored
dispatch in other areas. Members of in-area locals of the
IBEW who have group I eligibility therein, argues Respond-
ent, are in even more favored circumstances and need not
even change residence to obtain priority dispatch out of their
home locals. These individuals, too, may properly be treated
less favorably than those who may not obtain book I priority
at other locals.Respondent notes the General Counsel is not attackingLocal 6's rule that a registrant may not be registered on book 129ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)18The General Counsel notes that with respect to the individualswhose home locals are those located within Local 6's geographical
area: ``[d]ue to the close proximity of the San Francisco Bay Area
counties, it would not be difficult for [such] travelers applying for
Local 6's Group I to have worked more than one year in the prior
four years under both a Local 6 and another IBEW local union's
agreement.'' Outside the area travelers would also be highly likely
to be ``Book I eligible'' in their home local.I in any other local and simultaneously register on Local 6'sbook I. Yet, argues Local 6, the broader provisions of the
eligibility rule are equally necessary as a practical matter to
insure that the system works as intended and serve the same
legitimate purposes. Each rule simply seeks to insure that
priority of dispatch goes to local residents who will turn first
to Local 6's employers in obtaining employment.Respondent points out that the eligibility rule is a nec-essary part of the regulatory scheme and without it the hiring
hall could not be operated in accord with the remaining
rules. Thus, without the eligibility rule, persons could easily
defeat the priority system generally and the registration rule
in particular by initially signing book I at Local 6 and imme-
diately thereafter signing book I at another local. The eligi-
bility rule acts to deny Local 6 book I registration to those
individuals who, because of the fact that they are eligible to
immediately register on book I at another local, have the
greatest opportunity to register on book I in two locals in
violation of the registration ruleÐwhich conduct, the General
Counsel concedes, Local 6 may legitimately act to prevent
by means of the registration rule. Given the dangers of abuse
and the practical difficulties of policing the activities of
Local 6 hiring hall users at other hiring halls, argues Re-
spondent, the eligibility rule is a necessary and at the very
least permissible mechanism for insuring that standards of
hiring hall regulation and control are maintained.The General Counsel responds to Local 6's arguments bycontending that the question of favoring local residents is not
a true issue in the case, but is rather a pretext used by Re-
spondent to cloak its true motive for the eligibility rule in
issue, i.e., denial of book I job priority to anyone who is not
a member of Local 6, i.e., travelers, irrespective of their local
residence.Counsel for the General Counsel asserts the Governmentis not challenging legitimate efforts by Local 6 to restrict the
favored class of out-of-work list registrantsÐthose allowed
to register on book IÐto individuals willing to limit their
book I registration on out-of-work lists to those of Local 6
alone. Thus counsel for the General Counsel emphasizes she
is not attacking the validity of the registration rule main-
tained by Local 6 which explicitly limits Local 6 group I
registrants to those who are not registered on any other group
I out-of-work list.The General Counsel asserts that the eligibility rule whichlimits group I registration to those not currently eligible to
sign book I in any other IBEW local goes far beyond any
legitimate restriction designed to protect the registration rule
or other goal permitted under the Act. Thus counsel for the
General Counsel argues that the eligibility rule in practice
acts to disenfranchise most, if not all, travelers for 3 years
after they leave their home local and come to the San Fran-
cisco Bay Area.The General Counsel's arguments are in part based onconsideration of eligibility in the abstract. Travelers may es-
tablish permanent residence within Local 6's permitted area
and work a qualifying number of hours under Local 6 con-tracts within 1 year of coming to the area. But for the eligi-
bility rule, such travelers would be eligible along with Local
6 members to sign book I. And rightly so, argues the General
Counsel, for they would then meet all the legitimate pre-
requisites for such registration.The eligibility rule, which acts to disenfranchise such trav-elers based, not on current or future intentions or commit-
ments, but on previous employment occurring up to 3 years
past, broadly prohibits such individuals from signing book I.
The General Counsel argues the only justifying rationale of-
fered by Local 6 is the assertion that those who are able to
register on book I at other locals will do and cannot be pre-
vented from doing so, therefore, all who have such a capac-
ity must be denied group I registration rights at Local 6. The
General Counsel argues the relationship between the poten-
tial harmÐmultiple group I registrationÐand the cureÐthe
denial of book I registration rights to all travelers eligible to
register on book I at any other localÐis too attenuated to
pass logical muster. Thus argues the General Counsel, the
eligibility rule is fatally arbitrary.Given the obvious fact that most travelers who seek toregister with group I in Local 6 are probably eligible to reg-
ister book I in another local,18it is clear that the eligibilityrule's practical effect is to prevent travelers from being able
to register book I at Local 6 for a period of years. Thus the
rule delays travelers from appearing on book I in competition
with Local 6 members and, by discouraging travelers who
see no quick means of obtaining book I registration from
persevering in the area, limits the numbers who ultimately
will become eligible for book I at Local 6 when their eligi-
bility for group I at other locals expires through the passage
of time.The General Counsel argues further that in many cases thetime that a traveler may have to wait until his or her book
I eligibility in his or her home local expires is either longer
than the relevant home local hiring hall rules require or is
simply unlimited. As discussed above, the General Counsel
notes the contractual standards for eligibility to register on
book I at other locals are stretched, extended, or simply not
applied to home local members with the result that it is even
more difficult for travelers to lose their eligibility to register
at their home locals or at least to get such a loss of eligibility
reported by their home local to Local 6 as the eligibility rule
requires. The result is it may take much longer or actually
be impossible for some travelers to ever obtain eligibility toregister on book I at Local 6 under the terms of the eligi-
bility rule as applied by Local 6.Respondent argues that disputes respecting the book I clas-sification determinations of other locals are properly laid at
their door and that the fundamental need of Local 6 to re-
strict parties who are eligible to register on book I at other
locals, irrespective of the contractual propriety of the book
I eligibility established by the other locals, remains the same.The General Counsel further argues that the eligibilityruleÐunlike the registration ruleÐoperates in a manner
which denies hiring hall users the opportunity to elect which
hiring hall to use for a period of years. Thus, a potential re-
ferent under the registration rule may decide which hiring
hall he or she will sign book I on. No such election is pos- 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19There is no doubt the General Counsel adduced specific credibleevidence supporting the proposition, and I find that registration on
book I as compared to registration on lower priority books virtuallysible for a traveler eligible for book I in his or her homelocal. That individual must refrain from working under the
home local contract for a sufficient timeÐa period of
yearsÐto even become eligible to register on Local 6's book
I. An individual with no intention or desire to work other
than out of Local 6's hall has no way of accelerating the
multiyear process of becoming eligible to register on Local
6's book I.Finally, the General Counsel argues that Local 6's eligi-bility rule is discriminatorily motivated. The General Counsel
argues that the actions of Local 6 in keeping its rules and
procedures hidden from travelers, its conduct respecting the
Charging Parties here, the manner in which Local 6 obtains
information from other locals for purposes of making eligi-
bility rule determinations and Local 6's entire course of con-
duct hereÐall combine to support a finding that Local 6 has
consistently demonstrated an antitraveler discriminatory mo-
tive in establishing and applying its rules respecting the oper-
ation of its hiring hall including its enactment and enforce-
ment of the eligibility rule during relevant periods.3. The eligibility rule's facial validityAs discussed supra, hiring hall rules and regulations mustbe based on objective criteria and must not discriminate
based on union membership. While Local 6 argued at length
that residency and its practical aspect hereÐthe prevention
of multibook I hiring hall registrationÐare legitimate objec-
tive factors which may be utilized in distinguishing between
dispatch groups, the General Counsel from the outset of the
case did not dispute that contention. Thus, the General Coun-
sel concedes the legality of Local 6's registration rule as a
legitimate means of insuring a proper concentration of work
opportunities among those regularly using Local 6's hiringhall through the prevention of multigroup I registrations.All Respondent's rules which limit Local 6 book I reg-istration rights based on either registration or eligibility to
register on book I at other local hiring halls act to limit only
the rights of those who have used more than one hiring
hallÐtravelers. Thus the registration rule acts to disenfran-
chise only those seeking to register on Respondent's book I
who are registered on another local's book I. The General
Counsel concedes the legitimacy of this rule even though it
acts to disenfranchise travelers only. This is so because the
rule is objective, directly related to the prevention of multi-
hiring hall useÐa permissible goal of Respondent, and be-
cause its resulting ``punishment'' is closely related to the
goal of the rule and may be avoided by travelers through the
simple expediency of not registering on book I at any other
local.Respondent argues the eligibility rule is equally groundedin Local 6's legitimate desire to limit multigroup I hiring hall
use and is therefore, like the registration rule, permissible
under the Act. The General Counsel argues the rule goes be-
yond the narrow focus of the registration rule and denies
group I registration to many travelers who meet every legiti-
mate requirement Local 6 has maintained for registration on
book I.There is no underlying factual dispute concerning to whomand in what manner the eligibility rule applies. The General
Counsel argues that the eligibility rule acts to deny group I
registration rights to otherwise qualified individuals who are
disenfranchised solely because of their continuing eligibilityto register on book I at other IBEW localsÐan eligibilitywhich they cannot relinquish and which arose as a result of
employment occurring before and often long before the trav-
eler moved to Local 6's jurisdiction. The General Counsel
argues that the rule as so broadly applied is arbitrary and dis-
criminatory.Local 6 argues that such ineligibility is a necessary con-sequence of its legitimate efforts to restrict multibook I reg-
istration, a goal conceded to be legitimate by the General
Counsel in her acceptance of the registration rule's facial va-
lidity. The General Counsel replies that the rule acts too
broadly and punishes not multiple book I hiring hall out-of-
work registration but rather simply traveler status.The eligibility rule as applied by Local 6 as set forthabove clearly acts to prevent individuals from registering on
Local 6's book I solely on the basis of their potential oppor-
tunity to register on other local's book I out-of-work lists. In
other words, the eligibility rule operates to disenfranchise
any individual who has the theoretical opportunity to violate
the registration rule. Thus, the registration rule denies Local
6 book I registration rights to anyone who registers on book
I in any other local; the eligibility rule denies Local 6 book
I registration rights to any and all who are eligible to sign
any other local's book I. The registration rule bars individ-
uals who take a prohibited actionÐmultiple book I registra-
tion. The eligibility rule bars those who are simply able to
multiply register on book I irrespective of their actual actions
or intentions. The registration rule punishes conduct. The eli-
gibility rule punishes status.Local 6's eligibility rule operates far more broadly thanthe registration rule to prevent book I registration of potential
rather than actual multibook I hiring hall registrants. The rule
operates to prevent the book I registration of individuals who
meet all contractual requirements for book I status and who
have taken no action inconsistent with book I status save for
earlier employment under a collective-bargaining agreement
of a separate IBEW Local. Thus individuals who otherwise
fully qualify may have to endure years of ineligibility for
book I registration without ever having demonstrated other
than complete dedication to exclusive use of Local 6's hiring
hall's group I classification.The eligibility rule without doubt disenfranchises a largeclass of individuals for a substantial period of time and, per-
haps as a result of the delay, probably permanently discour-
ages others from achieving group I registration rights at
Local 6. Respondent generally asserts that this is necessary
to protect against multiple group I registration. There is no
evidence that alternative means of achieving the same ends
have been realistically considered or attempted by Local 6 or
that such alternatives could not be successful in either limit-
ing multiple group I registration or, in the alternative, limit-
ing the group disenfranchised by the rule.Given the very broad brush which the eligibility rule ap-plies in disqualifying book I potential registrants without a
persuasive demonstration of necessity and, further, the bur-
den a union bears under the cited cases in establishing the
legitimacy of rules which cause hiring hall users to miss em-
ployment opportunities,19Respondent has a heavy burden to 131ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)without exception results in accelerated dispatch to employment op-portunities.20Because the General Counsel specifically declined to challengethe existence and application of the registration and referral appeal
committee standing rules, discussed elsewhere in this decision, I do
not consider them to be under attack, setting aside the information
arguments discussed infra, under any theory of the General Counsel.justify its use of the eligibility rule. Respondent advances therule as legitimate because it is necessary to prevent abuse of
the hiring hall system and violation of the registration rule.
Even were this a legally possible defense, Respondent did
not show that application of the eligibility rule, as opposed
to the sole use of the registration rule or alternative means
or controlling multiple registration, is necessary to meet the
stated objective.Not only do I find the factual justification of Local 6 forthe eligibility rule to be inadequate, I further find that no fac-
tual justification will successfully lie to sustain a rule which
is so broad and overreaching in its disenfranchisement of
otherwise qualified hiring hall registrants. The rule's dis-
qualification of registrants simply due to their prior employ-
mentÐoften for a period of yearsÐis simply unreasonable,
arbitrary, and discriminatory. This is particularly true where
the punishmentÐdenial of book I statusÐunder the eligi-
bility rule results from the simple potential to be a multi hir-
ing hall book I registrar. Those individuals who are poten-
tially multiple hiring hall users are never Local 6 members
and are virtually always travelers. The operation of the eligi-
bility rule thus acts rigorously to deny travelers book I status
at Local 6 for years. Such harm may not be justified on the
basis that the eligibility rule assists in achieving compliance
with the registration rule.Given all the above, and in agreement with the GeneralCounsel, I find that Respondent's maintenance and applica-
tion of the eligibility rule to prevent otherwise qualified indi-
viduals from signing book I was arbitrary and discriminatory
and in violation of Section 8(b)(1)(A) and (2) of the Act.4. Local 6's eligibility rule as part of an alleged patternof discriminatorily motivated conductThe General Counsel has alleged that the eligibility rule,even if facially valid, is invalid as part of a course of con-
duct by Respondent to prevent, discourage, and retard travel-
ers' use of the hiring hall's book I because they are not
members of Local 6. Thus the General Counsel argues the
rule is one part of a campaign by Local 6 to illegally pre-
serve work opportunities for Local 6 members by discrim-
inatorily denying book I registration and hence jobs to travel-
ers and must be judged in that context.Inasmuch as I have found the eligibility rule on its faceviolates the Act, it is unnecessary to make further findings
respecting this additional contention. Reviewing authority
may differ however with my findings respecting the facial in-
validity of the eligibility rule. Accordingly, and in order to
avoid, if possible, a time consuming remand, I make the fol-
lowing additional findings respecting this allegation of the
General Counsel.Assuming that Respondent's eligibility rule is faciallyvalid, did Respondent violate the Act by enforcing the rule
when considered in the context of the case as a whole. I con-
clude that it did. I agree with the contention of the General
Counsel because my individual findings with respect to indi-
vidual allegations of the complaint, when considered as a
whole, support the further finding, which I make here, that
Respondent has at relevant times operated its hiring hall op-
eration in a manner clearly designed to prevent or at leastdiscourage and delay travelers from successfully registeringon Local 6's group I out-of-work list.Thus, I find the pattern and practice of manipulation of thehiring hall registration system to discriminate against travel-
ers, alleged by the General Counsel, is sustained by the evi-
dence. I make this finding based on the following findings
most of which are discussed in much greater detail infra: (1)
Local 6's practice of keeping hiring hall rules and regulations
related to travelers quiet and undisseminated; (2) the regular
pattern of refusing to answer meaningfully the inquiries of
travelers respecting rules of the hiring hall or concerning
their own claim's status; (3) the obscurant, obfuscating, and
often dilatory manner in which all aspects of the travelers'
inquiry, registration, and appeal process was handled by
Local 6 and, finally; (4) the statements made by Respond-
ent's agent to a Charging Party.In making this finding I am quite aware of the SupremeCourt's strong admonition, cited supra in Teamsters Local357 v. NLRB, 365 U.S. 667, 672 (1961), that the Boardshould not substitute its judgment for the contracting parties
respecting the operation of a hiring hall but should confine
itself to determining if acts of discrimination have occurred.
I am also well aware that unions that operate hiring halls are
not obligated to maintain large staffs of clericals and inves-
tigators who may be expected to act omnisciently respecting
every hiring hall inquiry or situation.Even a cursory examination of Local 6's handling of theattempts of the Charging Parties to obtain information and to
perfect and advance their claims does not reveal the acts and
omissions of a benign, but perhaps overworked, union staff.
Rather what stands revealed is a pattern of conduct including
clever, indeed disingenuous, withholding of information and
manipulation of the registration rules combined with general
obfuscation and delay designed to confuse, bewilder, and re-
tard the efforts of the Charging Parties to obtain sufficient
information to better understand the registration system's re-
quirements, to make or advance their claims, to obtain recon-
sideration of their claims or to obtain effective review at the
referral appeal committee level of the Local 6's denial of
their requests to register on book I. In such a context and
given such a discriminatory motivation even an otherwise be-
nign, uniformly applied, rule may be used in such a manner
as to violate the Act. Were the eligibility rule otherwise
valid, Respondent would have violated the Act by applying
the rule to the Charging Parties here in a manner calculated
to discriminate against them because they were travelers and
not members of Local 6. Such conduct would violate Section
8(b)(1)(A) and (2) of the Act.205. Summary and conclusion respecting theeligibilityrule
I have found above that Respondent's eligibility rule oper-ates unfairly and discriminatorily to deprive travelers of em-
ployment opportunities arising from registration on Local 6's
book I out-of-work list. I have found therefore that the eligi-
bility rule is arbitrary, discriminatory, and illegal irrespective 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
21In par. 9(a)(5) the complaint accuses Respondent of violatingSec. 8(b)(1)(A) and (2) of the Act by routinely failing to inform
``numerous hiring hall users'' why their applications for group I sta-
tus were denied. In par. 9(d) of the complaint Respondent is alleged
to have violated Sec. 8(b)(1)(A) and (2) of the Act when it ``rou-
tinely failed and refused to inform numerous persons filing appeals
... why their appeals were rejected'' by the referral appeal com-

mittee. In par. 9(a) of the complaint Respondent is alleged to have
violated Sec. 8(b)(1)(A) and (2) of the Act when it failed to give
notice to hiring hall users of either the registration rule described
above or the referral appeal committee unemployment requirement.
In par. 9(b)(2) of the complaint Respondent is alleged to have vio-
lated Sec. 8(b)(1)(A) and (2) of the Act when it failed to give notice
to hiring hall users of the eligibility rule.of the motive behind its institution and maintenance by Local6.I have also found, however, that the eligibility rule is partof a pattern of conduct by Local 6 which is designed to and
has succeeded in delaying and denying work opportunities to
travelers using Local 6's hiring hall because those individ-
uals were not members of Local 6. Therefore, I would also
find Local 6's maintenance and application of the eligibility
rule to travelers a violation of the Act even if it were not,
independently and in isolation, invalid under the Act.I have further found that Local 6 has utilized the eligibilityrule to deny certain of the Charging Parties and other travel-
ers book I registration rights during the periods alleged in the
complaint. Thus, Respondent caused and attempted to cause
the Charging Parties and other travelers to lose employment
opportunities which would have resulted from registration in
a more favorable dispatching category and concomitant
speedier dispatch.Local 6's conduct as found above violates Section8(b)(1)(A) and (2) of the Act. Questions of remedy are dis-
cussed in the remedy section of this decision, infra.E. Allegations Local 6 Violated Section 8(b)(1)(A) ofthe Act when It Failed and Refused to ProvideRequested Information to Hiring Hall Users RespectingHiring Hall Rules and ProceduresIn paragraph 9(a)(4) of the complaint, the General Counselalleges that Respondent refused ``upon request'' hiring hall
users of the requirements for attaining group I status. Other
paragraphs21allege Respondent failed to provide various in-formation without reference to whether that information was
specifically requested by the individuals involved. For ease
of understanding, the allegations and evidence dealing with
Local 6's actions in response to specific requests for infor-
mation under Section 8(b)(1)(A) of the Act are set forth in
this section. The issues and evidence concerning Local 6's
duty under Section 8(b)(1)(A) of the Act to inform hiring
hall users of rules and regulations where no request has beenmade is discussed separately in the following section. The al-
legations respecting Section 8(b)(2) of the Act concerning al-
leged failures to supply information is discussed in the sec-
tion thereafter.1. EvidenceOn August 3, 1988, Addleman wrote Glen requesting a``complete and final list of what you require as proof of sat-
isfaction of residency requirement.'' Local 6 did not reply to
that letter.On October 10, 1988, Addleman wrote to Glen after hehad been denied the right to sign book I. His letter sought
``specific reason(s)'' for the denial of his request to register
on book I. This request was never addressed by Local 6. He
also wrote to the referral appeal committee seeking that it di-
rect Glen to reply. This letter was not responded to.On January 6, 1989, Addleman again wrote Glen com-plaining of unpublished terms for obtaining group I status.
Glen did not respond to this complaint.By letter received by Glen on November 24, 1988,Berkowitz wrote:Based on the information that I have read, I can'tfind a reasonable reason for denial of my request, by
said committee. Please define terms, conditions and or
reasons for said denial. Could you enumerate reasons
for denial of said request in written form as per my re-
quest.Glen sent Berkowitz a letter telling him his letter would bereferred to the referral appeal committee for their next meet-
ing. No response was thereafter forthcoming.On October 25, 1988, Bartl wrote Glen asking if therewere any deficiencies in his qualification documentation after
his request to register on book I had been denied. Local 6
did not respond.On November 29, 1988, Bartl, having been informed hisappeal was denied, sent a letter to Glen with the following
text:In a matter of such great significance I feel that itis of the utmost importance for the committee to ex-
plain to me completely and in detail the reason or rea-
sons for their decision and quote the rules and their
source documents which pertain to the action taken.I would very much appreciate a timely responsefrom the Committee addressing all of my above men-
tioned requests.Also would you please include a copy of the ReferralAppeal Committee hearing of November 18, 1988 min-
utes with your reply.Glen responded with a letter saying the request should havebeen and would be sent to the committee for their next meet-
ing. No additional response occurred.On February 23, 1990, following his being informed hedid not qualify for book I, Bartl wrote Glen asking, ``[W]hy
you feel that I do not currently meet your requirements forGroup I.'' There was no response.2. Analysis and conclusionsThe requests described above and Local 6's noted re-sponses, if any, to them are not seriously disputed. It is set-
tled law that a union must provide information about hiring
hall procedures generally and a requesting individual's par-
ticular situation when requested to do so. Electrical WorkersIBEW Local 575 (Coleman Electric), 270 NLRB 66 (1984),and cases cited earlier.At the threshold, I find the individuals' requests sought in-formation indisputably relevant to their understanding as hir-
ing hall users of Local 6's hiring hall rules, its standards for
determining group I status, and/or Local 6's decisions con-
cerning those matters. Given this finding the burden falls on 133ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)22Par. 9(b)(2) deals with the alleged lack of notice respecting theeligibility rule. The General Counsel's complaint paragraph allega-
tion 9(b)(1) attacking the eligibility rule as illegal has been sus-
tained, supra. The rule having been found invalid, there is no need
to consider the question of notification of the rule. Reviewing au-thority may differ with this finding however. In light of that fact I
have considered making alternative findings respecting notice of the
eligibility rule under the assumption that the rule was valid.As Respondent has noted on brief, the eligibility rule and the reg-istration rule as those terms are used here are in fact part of a single
rule set forth in the memorandum of understanding and, Respondent
argues, treated as a single rule by Respondent historically. Since I
have made findings in this section respecting the registration rule,
should it become necessary to address the notice allegations of par.
9(b)(2) of the complaint, my findings respecting the registration rule
in essence may be extrapolated to the eligibility rule.Local 6 to demonstrate why the requests should not havebeen timely answered.Local 6 does not specifically address each information re-quest nor suggest why in each or indeed any case a response
was not required. No claim of confidentiality of the re-
quested information has been made. It is not contended that
any specific request would have been burdensome to address.
There is insufficient evidence to support a finding that such
requests generally present an intolerable burden on Local 6.I find no effective defense asserted to the General Coun-sel's allegations here. The arguments of Local 6 respecting
its lack of a duty to inform hiring hall users generally of its
hiring hall rules and practices, discussed infra, do not apply
to situations where hiring hall users make specific requests
for information respecting the hiring hall process. Accord-
ingly, I find the requests were proper, that Respondent was
obligated to respond to them in a complete and timely man-
ner and that it failed to do so. Therefore, I find that in each
instance Respondent breached its duty to fairly represent the
hiring hall users and in so doing violated Section 8(b)(1)(A)
of the Act. I, therefore, sustain the allegations of the com-
plaint addressing these contentions.F. The 8(b)(1)(A) Allegations that Local 6 GenerallyFailed to Apprise Hiring Hall Users of Hiring HallRules, Practices, Procedures, and the Basis for ItsRulings on Book I Applications and AppealsThe complaint alleges various violations of Section8(b)(1)(A) and (2) of the Act committed by Respondent
when it failed to give hiring hall users various information
respecting the hiring hall process. In paragraph 9(a)(5) the
complaint accuses Respondent of violating Section
8(b)(1)(A) and (2) of the Act by routinely failing to inform
``numerous hiring hall users'' why their applications for
group I status were denied. In paragraph 9(d) of the com-
plaint Respondent is alleged to have violated Section8(b)(1)(A) and (2) of the Act when it ``routinely failed and
refused to inform numerous persons filing appeals ... why

their appeals were rejected'' by the referral appeal commit-
tee. In paragraph 9(a) of the complaint Respondent is alleged
to have violated Section 8(b)(1)(A) and (2) of the Act when
it failed to give notice to hiring hall users of either the reg-
istration rule described above or the referral appeal commit-
tee unemployment requirement. In paragraph 9(b)(2) of the
complaint Respondent is alleged to have violated Section
8(b)(1)(A) and (2) of the Act when it failed to give notice
to hiring hall users of the eligibility rule. Save for paragraph
9(a)(4), discussed supra, the complaint does not specifically
allege whether the information at issue had been specifically
requested by a hiring hall user.The allegations that Local 6 violated Section 8(b)(1)(A) ofthe Act when it failed to respond to specific information re-
quests are addressed separately, supra. The analysis nec-
essary to resolve the allegations of violations of Section
8(b)(2) of the Act respecting both requested and unrequested
information allegations are set forth in a separate section,
infra. The instant section addresses only the allegations of
violations of Section 8(b)(1)(A) of the Act in situations
where no specific or discrete request for information of Local
6 was made by a hiring hall user. The issue here is the gen-
eral duty of a union to disclose hiring hall information with-
out request and to generally make reasonable efforts to ap-prise hiring hall users of information relevant to their in-formed use of the hiring hall. The underlying law is initially
discussed followed by consideration of when actual and con-
structive notice of the information at issue was given. There-
after, analysis and conclusions follow.221. A union's duty to make reasonable efforts to informreferral users of the hiring hall rules, practices,andprocedures
As noted supra, a union need not post its hiring hall rules,practices, and procedures nor need it even maintain such
rules in written form. It is clear, however, that a union must
inform a hiring hall user, on request, of these rules. It is also
clear that before a union may implement a significant change
in hiring hall rules, it must give hiring hall users timely no-
tice of the change. Implicit in this doctrine is the related ob-
ligation to inform hiring hall users of new rules regarding
hiring hall operations.Counsel for Local 6 argues strenuously on brief that thereis no obligation on the part of a union operating a hiring hall
to give notice to hiring hall users of longstanding rules and
procedures of the hiring hall. Rather, argues Respondent,
such a union need notify users only of changes in such rules.
Thus, Local 6 seeks to distinguish the General Counsel's
cited cases such as Operating Engineers 406 (Ford Con-struction), 262 NLRB 50, 51 (1982), enfd. 701 F.2d 504 (5thCir. 1983), and Plumbers Local 230, 293 NLRB 315 (1989).Respondent also cites Laborers Local 534 (Butler CountyContractors), 285 NLRB 202 (1987), on remand from 778F.2d 284 (6th Cir. 1985), denying enforcement of 272 NLRB
926 (1984). In that case the Board, taking the court's remand
as the law of the case, determined a referrant was properly
denied a referral given to another in a departure from normal
union hiring hall procedures but in accordance with a 30-
year unwritten policy of special treatment of steward refer-
rals. Then Board Chairman Dotson, in dissent, noted:In addition there is insufficient record evidence to es-tablish that the Union publicized its steward exception
or implemented it in such a way that employers or em-
ployee applicants knew or reasonably should have
known about this alleged practice. [285 NLRB at 204.]Among the General Counsel's cited cases are severalwhich are on point. In Boilermakers Local 667, 242 NLRB1153 (1979), the administrative law judge with Board ap-
proval found that the nondiscriminatory application of a 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
longstanding unwritten referral policy respecting shop quitsby a union to the detriment of two referral applicants vio-
lated Section 8(b)(1)(A) and (2). The judge found the policy
itself was not improper. Rather she concluded that an under-
standing of the rule was necessary to an informed utilization
of the hiring hall. She noted at 1155:The fault is that unlike [other referral rules] which areprecisely spelled out in the collective bargaining agree-
ment available to all, the rule applicable to shop quits
is vague and indefinite and nowhere available. ... a[n

employee subject to that rule] has no definite informa-
tion on which to make a decision on when to quit.Then Board Chairman Fanning concurring on the 8(b)(1)(A)finding at 242 NLRB 1153 fn. 2, found that the union
breached the duty of fair representation in violation of Sec-
tion 8(b)(1)(A) in failing to publicize its referral rule, since
the rule had a substantial impact on employees' job opportu-nities.In Electrical Workers IBEW Local 11 (Los AngelesNECA), supra, 270 NLRB 424 (1984), the Board addresseda longstanding hiring hall practice of requiring additional
work hours beyond that needed under the contract to qualify
as a group I registrant. The Board found the rule invalid but
made the following ``moreover'' findings at 426:Furthermore, even assuming that these requirements[for more hours] were legitimate, the Respondent has,
in any event, violated Section 8(b)(1)(A) and (2) of the
Act because the Respondent has not complied with its
statutory duty to give applicants for employment ade-
quate notice of its hiring hall procedures.The Board in reaching this conclusion specifically found thatthe hiring hall users at issue could not have learned from the
manner in which the union operated its hiring hall of the ad-
ditional requirements that the union was imposing on appli-
cants for group I referral and distinguished those cases where
applicants were so apprised.The Board's recent decision in Plumbers Local 230, 293NLRB 315 (1989), by its terms deals with a union's failure
to publicize a change in hiring hall rules made over 1 year
before the change was applied to a referent who was at the
time unaware of its existence. The Board, reversing the ad-
ministrative law judge, found the union had ``failed to make
a good-faith effort to give timely notice of the rule change
in a manner reasonably calculated to reach all those who
used the exclusive hiring hall,'' (293 NLRB 316). Since the
rule was a matter critical to the referent's employment status
and his lack of understanding caused him to miss a job refer-
ral, the union was found to have violated Section 8(b)(1)(A)
and (2) of the Act.I reject the argument of counsel for Local 6 that a union'sstatutory obligation to inform users of hiring hall rules is
limited only to a duty to notify users of changes occurring
within the 6-month period preceding the filing of a charge.
To the extent this argument is grounded in the 6-month stat-
ute of limitations set forth in Section 10(b) of the Act, I have
rejected the argument supra.While, as Respondent counsel points out on brief, the bulkof the cases in this area discusses the failures of unions to
inform hiring hall users of changes in hiring hall rules, notall cases do so. See, e.g., Boilermakers Local 667, 242NLRB 1153 (1979). In addition, some of the hiring hall rule
changes discussed by the Board in the cases, cited supra, had
been made so long before the relevant referent was injured
by lack of knowledge of the rule that the distinction between
a changed rule and an unchanged rule was immaterial to the
outcome of the case.Finally, I do not find counsel for Respondent's heavy reli-ance on Laborers Local 534 (Butler County Contractors),285 NLRB 202 (1987), sustains his argument. The Board in
that case specifically noted its decision on remand was based
on accepting the decision of the court as the law of the case.
Thus, the holding has greatly diminished precedential value.
Second, the assertions in the dissent quoted supra do not per-
suasively suggest a contrary finding by the panel majority in
whose opinion this issue is not discussed. Accordingly, I do
not find Laborers Local 534 persuasive nor does it compela contrary finding given my other findings above.I find the Union's duty to make reasonable efforts to in-form hiring hall users of all aspects of hiring hall operations
turns on a simple test of relevancy. Is the information re-
specting the particular aspect of the hiring hall operation in
question necessary to the hiring hall users' intelligent utiliza-
tion of the employment referral system? If so, the union op-
erating the hiring hall must make reasonable efforts to in-
form the users of the necessary information.Reasonableness is a factual question which will of coursebe judged in context. Since longstanding rules of hiring hall
operation will often be well known by hiring hall users, little
effort may be necessary by a union to meet the standard in
any situation. If a new rule is unknown to all hiring hall
users, greater efforts may well be required.This duty while important is not onerous in its impact.Board law is clear, with the lead cases cited supra, that a
union need not have written hiring hall rules nor need it post
its hiring hall rules. Further, hiring hall users may be con-
structively charged with knowledge of hiring hall rules
through their being given hiring hall referral questionnaires
or similar disclosure forms. Some hiring hall rules are so
universal in application that hiring hall users may be pre-
sumed to know them. Basic hiring hall first-in-first-out rules
are not unknown to users and are frequently detailed in the
collective-bargaining agreement. Further in specific trades,
such as the skilled construction trades, hiring hall groupings
and rules are largely similar throughout the industry.There is no limit on the rules, practices, or procedures ofany kind which must be disclosed so long as their disclosure
is reasonably necessary to the hiring hall users to all allow
intelligent use of the hiring hall system. The test is one of
the hiring hall users' need for the information, not the form
or type of information involved. Hiring halls dispense or
allot employment opportunities, i.e., jobs. The obtaining of
employment is serious business and information respecting
the obtaining of employment through the hiring hall proc-
essÐfrom commencement of that process through to the con-
clusionÐis of critical importance to hiring hall users to ob-
tain desired employment.When a union fails its duty of fair representation by failingto make reasonable efforts to disclose information necessary
to intelligent and effective use of the hiring hall system, it
violates Section 8(b)(1)(A) of the Act. Further in such situa-
tions, the union violates Section 8(b)(2) of the Act, if the 135ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)union causes or attempts to cause the hiring hall users to loseemployment opportunities as a result of its failure.In summary I find that the Board requires labor organiza-tions operating exclusive hiring halls, as Local 6 here, to
make reasonable efforts to inform hiring hall users of the
rules, regulations, and procedures of the hiring hall so that
the users may make informed judgments and take informed
actions in regards thereto. I specifically reject the contention
of Local 6 that such an obligation to inform users extends
only to changes in hiring hall rules undertaken within a 6-
month period.2. The specific hiring hall rules and procedures at issueand Respondent's obligation to make reasonable effortto inform hiring hall users of themHaving found a general obligation on the part of unionsoperating hiring halls and Local 6 in particular to inform hir-
ing hall users of all hiring hall rules, regulations, and proce-
dures necessary for the hiring hall users to understand and
intelligently utilize the hiring hall, it is appropriate to deter-
mine if the specific rules, regulations, and procedures which
are the subject of the General Counsel's complaint allega-
tions fall into that category.The General Counsel's complaint alleges Local 6 wrong-fully withheld information respecting two broad categories of
information. The first category may be characterized as ex-planatory information alleged to be necessary to understand
the actions taken by Local 6. The General Counsel alleges
withholding of information explaining why group I applica-
tions were denied by Glen. Similarly, the General Counsel
alleges that Local 6 failed to inform hiring hall users why
their referral appeals were rejected. These allegations deal
with the broad range of hiring hall and appeal rules, includ-
ing Local 6's requirements of specific types of information
and proofs necessary to be submitted by applicants to suc-
cessfully obtain book I registration. The second category of
information alleged to have been wrongfully withheld by
Local 6 from hiring hall users are the three rules specifically
pleaded by the General Counsel here titled the eligibility
rule, the registration rule, and the referral appeal committee
unemployment requirement rule.The first category described above of what may be calledexplanatory information deals with all hiring hall rules and
regulations which are relevant to any particular denial of a
hiring hall user's group I application or appeal. The informa-
tion at issue is broad for it is defined as any and all informa-
tion necessary to allow the hiring hall user to understand the
action taken on his or her request. The very definition of the
class of information that needs be disclosed also establishes
the need of the hiring hall user for the information. The in-
formation that is alleged to have been withheld is by defini-
tion information specifically necessary to an identified hiring
hall user to understand the reasons for the failure of the indi-
vidual's group I application or appeal. There is no doubt and
I find that the need of individuals in such circumstances for
the information withheld is clearly substantial. It is obvious
that the individuals at the time the information was being
withheld had failed to understand the rules sufficiently to
perfect either a group I application or appeal from a denial
of the application or to understand the rules sufficiently to
realize why their efforts were unsuccessful.I also find this information directly relevant to the hiringhall users obtaining employment. The goal which the hiring
hall users in these situations have failed to obtain, group Iregistration, is clearly a matter directly relevant to the hiring
hall users' intelligent use of the hiring hall to obtain employ-
ment opportunities. Priority dispatch, which would be
achieved as a group I registrant, accelerates and thus en-
hances employment opportunities.Further, I find there is no undue burden on Local 6 andits agent, the referral appeal committee, to provide this infor-
mation. In the most common situation involved here, either
Glen on behalf of Local 6 or the referral appeal committee
has made a specific decision on a hiring hall user's applica-
tion for group I. The required information in those situations
is simply the information, i.e., hiring hall rules, regulations,
and procedures as applied to the relevant facts of the situa-
tion, used by Local 6 or the referral appeal committee in
reaching the decision involved. Respondent is obligated to
tell the hiring hall user not only that the decision was ad-
verse on his or her request but why the decision came out
the way that it did with a specification of the operative rules
and regulations as applied to the specific facts involved
there.Indeed the referral appeal committee minutes often recordan underlying rationale for decisions taken by the body. Thus
it may not be argued that such information is burdensome to
reveal to the appellant whose appeal is being denied. Re-
spondent, on this record, consistently wrote to the hiring hall
user and informed him or her that Local 6 or the referral ap-
peal committee was denying the hiring hall user's applica-
tion. Such a letter could be expanded to contain the rationale
required here. I specifically find that full disclosure of the
underlying rationale of adverse decisions made respecting all
aspects of applicant's group I applications and appeals is
both reasonable and necessary for Local 6.The General Counsel's allegations also deal with Respond-ent's failure to make reasonable efforts to inform hiring hall
users generally of the eligibility rule, the registration rule,
and the referral appeal rule respecting the requirement that
appellants be unemployed. Where these rules are the basis or
part of the basis for Local 6 denying applications or appeals
as described immediately above, they are included in the
rules which must be disclosed. The disclosure obligation at
issue here, however, is not the postdecision explanation by
Local 6 of action taken. Rather the obligation at issue is one
of informing all hiring hall users of the existence of the rules
so that they may make decisions and take actions with the
rules in mind thus avoiding an unsuccessful application or
appeal.I find that knowledge of these three rules is necessary forhiring hall users to make decisions respecting their use of the
hiring hall. Thus, for example a hiring hall user must know
about the registration rule before he or she even considers at-
tempting to sign book I at Local 6. Ignorance of the rule
could cause a hiring hall user to sign book I at another hiring
hall, thus disqualifying himself or herself from book I at
Local 6, without understanding or appreciating the con-
sequences of the act. Knowledge of the registration rule be-
fore any action has been taken in registering on any hiring
hall book I allows the hiring hall user to make an informed
decision respecting the options available. So, too, knowledge
of the referral appeal committee rule that appellants must be 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23Since the General Counsel concedes the posting of the memo-randum and notice gave actual or constructive notice to all hiring
hall users of the registration and referral appeal committee standing
rules, the date of its posting marks the end of the period during
which the General Counsel alleges Respondent failed to properly in-
form hiring hall users of these rules.unemployed, gained before an appeal is taken, will allow thepotential appellant to either forgo an appeal in the knowledge
that his or her continuing employment will render any appeal
unsuccessful or allow the appellant to take appropriate ac-
tions to ensure that the rule is met and the appeal is not lost
in ignorant noncompliance with its terms.I also do not find it burdensome or otherwise unreasonablefor Local 6 to disclose these three rules to potential hiring
hall users. Posting and/or dissemination of written copies of
hiring hall rules and regulations, like the disclosure of the
type found necessary above respecting reason as for adverse
actions taken, is simply undertaken. Alternatives may be uti-
lized if dissemination of the information is accomplished.Given the above facts and circumstances and my findingsand conclusions with regard thereto, I further find that there
is no question that the rules, regulations and procedures dis-
cussed immediately above clearly fall into the category of
rules and regulations the cases require a union operating a
hiring hall Disclosure in this context means a union must
make reasonable efforts to inform hiring hall users of such
rules. It is appropriate therefore to turn to Local 6's efforts
with respect to these matters. to disclose to all hiring hall
users. It is appropriate therefore to turn to Local 6's efforts
with respect to these matters.3. Local 6's efforts to notify hiring hall users oftherulesatissue
The General Counsel alleges that from a period beginning6 months before the filing of the first charge here, i.e., the
period beginning at the limit of the statute of limitations set
forth in Section 10(b) of the Act, June 14, 1988, through the
date of the posting of the memorandum of agreement,23adisputed date further discussed infra, Respondent failed to
provide proper notice of the hiring hall rules and procedures
discussed above. The General Counsel also alleges that Re-
spondent's failure to inform hiring hall users why their group
I applications were denied (complaint par. 9(a)(5)) and Re-
spondent's failure to inform referral appeal committee appel-
lants of the reason why their appeals were denied (complaint
par. 9(d)) continue to date.The contract has been posted at all material times in thehiring hall. Respondent has never reduced its hiring hall rules
and regulations to a single written compilation. Nor had
Local 6 made any general attempts to disclose the registra-
tion rule, eligibility rule, or referral appeal committee unem-
ployment rule before the posting of the memorandum of un-
derstanding. Respondent contends, however, that the rules at
issue herein were generally known by hiring hall users.The extent of knowledge of the relevant rules among hir-ing hall users before the posting of the Memorandum of Un-derstanding, the dispute respecting the date of the Memoran-
dum of Understanding's posting and Local 6's subsequent
conduct under complaint paragraphs 9(a)(5) and (d) are dis-
cussed below.a. The extent of hiring hall users' knowledge of thehiring hall rules at issue hereinA union is not obligated to inform hiring users' aboutrules and regulations which they already understand. It is
therefore relevant to consider what was known by specific
hiring hall users at particular times and what effect that may
have on the Local 6's obligation to make reasonable efforts
to disclose hiring hall rules and procedures.Respondent asserts on brief at page 11 footnote 6: ``Nu-merous charging parties were aware of the rule[s included in
the memorandum of understanding] before its posting. [See
Tr. 424.]'' The transcript reference is to the testimony of
Charging Party Addleman who testified that he had had oc-
casion to discuss Local 6 rules with other travelers on breaks
during work for various contractors. He testified that a par-
ticular traveler told him of the rule: ``that you cannot be on
book I in Local 6 if he or she is on book I in another local
union'' before September 30, 1988. Charging Party Addle-
man also testified that, while waiting in the ante room for
his appeal to be heard on November 18, 1988, another appel-
lant informed the others waiting for their appeals to be heard
that their appeals would only be heard if they were unem-
ployed. Further, there was testimony from some Charging
Parties that they had read the Regional Director's January 11,
1989 dismissal letter respecting Charging Party Berkowitz'
charge posted in the hiring hall.The General Counsel, advancing the testimony of Addle-man that he did not believe the statements respecting the
need to be unemployed for an appeal and the ``rumor'' type
of information that was exchanged between travelers anxious
to understand the process of becoming book I at Local 6, ar-
gues the type of information acquired in this fashion by the
Charging Parties is not ``hard'' information sufficient to be
relied on.The Charging Parties collectively painted a rather sad taleof multiple efforts to obtain seemingly elusive information
about Local 6's rules and standards which would explain
their status and guide their efforts to become eligible to reg-
ister on Local 6's book I. The travelers clearly exchanged in-
formation, hopes, and speculation on how to obtain group I
status with Local 6. The actions of the Charging Parties gen-
erally indicate that they did not have a complete understand-
ing of Local 6's rules and regulations. Nor does the evidence
suggest that Respondent's efforts respecting these individuals
rise to the level of reasonable efforts to inform them of the
rules.Anecdotal or fellow traveler supplied information of thetype Addleman described, received in the manner he did,
simply does not rise to the level of specific, informed, or
trustworthy information about Respondent's procedures
which could confidently be relied on by a hiring hall user.
Neither Addleman, based on the testimony described above,
nor the other Charging Parties, based on their testimony, may
be held to have had sufficient actual or constructive knowl-
edge of Local 6 procedures based on what they learned from
other nonauthoritative unit members or travelers. Further, I
specifically find that information about Local 6's rules or
practices recited in the narrative of the Regional Director's
dismissal of a charge, when posted in the hiring hall offices,
is not sufficient notice to hiring hall users of the truth of the
assertions there. 137ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)24Such circumstances are also relevant to issues of remedy con-cerning violations of Sec. 8(b)(2) of the Act which have been de-
ferred to the compliance stage of these proceedings. See the remedy
section, infra.25Notice of the eligibility rule is admitted by counsel for the Gen-eral Counsel, see her brief p. 36 fn. 32, to have been accomplished
by the use of the current referral questionnaire no later than August
10, 1989.I have found above that hiring hall users generally and theCharging Parties in particular did not gain sufficient informa-
tion about Respondent's hiring hall rules and regulations
from other employees' speculations or from the contents ofthe Board dismissal letter to Charging Party Berkowitz. I fur-
ther find that this information did not reduce Respondent's
obligation to inform hiring hall users, especially travelers, of
its hiring hall rules and procedures. Save to the extent Re-
spondent's agents orally or in writing communicated specific
rules to the Charging Parties directly or indirectly, which did
in some cases occur,24the Charging Parties are not chargedwith actual or constructive knowledge of Respondent's pro-
cedures.b. The date of posting of the memorandum ofagreement and the noticeAs set forth supra, the Union and the Association enteredinto a memorandum of understanding on or about April 6,
1989. The memorandum of agreement and a notice, quoted
supra, were posted in the hiring hall thereafter. A dispute ex-
ists and there is conflicting testimony respecting when these
postings occurred.Franz Glen testified that the memorandum of agreementwas posted in Local 6's hiring hall area the day after it was
signed and that the notice was posted about a month later.
In a June 29, 1989 affidavit submitted to the Regional Of-
fice, Glen made similar assertions.Walter Johnson, a traveler, testified that he had regularlyused Local 6's hiring hall and is personally familiar with the
area of Local 6's offices where documents are posted. He
testified that although he had been in Local 6's offices per-
haps a dozen times between April 1, 1989, and April 3,
1990, and examined the posted documents with great care
and interest on each occasion, he did not see the memoran-
dum of agreement or the notice posted until the later date.Charging Party Berkowitz testified that he first saw thememorandum of understanding posted in early March 1990
but that the notice was not then posted. Berkowitz estab-
lished that he was regularly in Local 6's offices in the period
of June through June 13, 1989, on August 15, 1989, on mul-
tiple occasions in November and December 1989, and in Jan-
uary and February 1990. Berkowitz testified he perused the
postings in Local 6's offices each time looking for any infor-
mation relevant to his challenge to Local 6. He testified with
conviction that, had the memorandum of understanding or
the notice been posted, he would have seen and remembered
the event. On first seeing the posted memorandum of under-
standing, Berkowitz contacted and met with his counsel in
the first half of March 1990. Beginning April 12, 1990,
Berkowitz was not in the hiring hall for some months.
Charging Party Bartl testified that he first saw the memoran-
dum of understanding posted at Local 6 shortly before meet-
ing with his counsel on March 9, 1990.The noted testimony is clearly in sharp conflict. The greatinterest of Charging Parties Berkowitz and Bartl and traveler
Johnson in the procedures described in the memorandum of
understanding and notice convince me that they would nothave failed to recall these documents if they had seen themposted in the hiring hall earlier than they testified. Indeed
Bartl's and Berkowitz' testimony that they met with counsel
soon after seeing the memorandum of understanding con-
firms this conviction. I also find highly probable the propo-
sition that such individuals would indeed peruse Local 6's
postings with care and curiosity to see if new material rel-
evant to their interests had been posted. Thus, I find that
these three individuals' testimony concerning the documents
that were not there is not susceptible to easy discount on the
basis of their lack of careful inspection of posted documents
or failure to accurately recall what was posted and when
such documents first appeared.Franz Glen's testimony is equally certain. Having enteredinto the signed agreement with the Association it would not
seem improbable that the agreement would be immediately
posted. Further, it seems unlikely that Glen would assert in
an affidavit signed in June 1989 and submitted to the Re-
gional Office soon thereafter that the memorandum of under-
standing had been posted in April 1989, if the document was
not in fact posted at least by the time the affidavit was sub-
mitted.I resolve these conflicts in favor of the Charging Partiesand Johnson. Thus I credit their testimony and discredit
Franz Glen to the extent his testimony differs. I do so based
on my favorable view of the demeanor of each when com-
pared and contrasted to that of Glen. Simply put, based on
their demeanor during this portion of their testimony, I be-
lieved Johnson, Bartl, and Berkowitz and did not believe
Glen.I also find that there are several factors which tend to sup-port the proposition that the memorandum was not imme-
diately posted after it was signed. It is clear from Glen's tes-
timony that the referral appeal committee rule respecting un-
employment at issue here was something the Association was
not anxious to widely publicize and that Glen well knew
that. Second, Local 6 in its continued posting of a dismissal
letter which had been rescinded by the Regional Director
suggests that Local 6 was not above posting of documents
as a tactical device not always consistent with underlying re-
alities. Finally, as noted supra, I have found that Respondent
during this period was engaged in a wide ranging course of
conduct with its major technique being a refusal to disclose
the very rules set forth in the memorandum.Given my resolution of credibility, I find that the memo-randum of understanding was first posted in Local 6's offices
in early March 1990 and, consistent with Glen's unchal-
lenged testimony, the notice was posted about a month later.
I specifically find the memorandum was not posted sooner
than March 1990. The posting of the memorandum of under-
standing constitutes the first generally disclosed written no-
tice of Local 6's referral appeal committee standing rule and
Local 6's registration rule. The eligibility rule had been pub-
licized earlier.25 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
c. Respondent's disclosure of the reasons for denyinggroup I registration applications and referral appealsThere was no dispute that, with but very few exceptions,Glen used the following or similar language to inform unsuc-
cessful group I applicants who were placed on book II when
their application for group I was denied. A typical letter stat-
ed: ``[P]lease be advised that our records show that you are
registered on the highest priority group for which you qual-
ify.'' Reasons for the denials were virtually without excep-
tion withheld.Glen, writing to unsuccessful appellants whose appeal hadbeen denied by the referral appeal committee, regularly used
similar language. Thus a typical letter stated:The Referral Appeal Committee at their meeting heldon November 18, 1988 took the following action re-
garding your appeal.Based on the information before the Committee, theCommittee finds that your appeal at this time is denied.Where the committee determined an appeal was not provi-dent because the appellant was employed at the time of the
appeal hearing, Glen would simply inform the appellant the
committee had determined that ``the appeal is not properly
before the committee at this time.''With few exceptions, Glen did not orally explain his deci-sion to deny an applicant the right to register on Local 6's
book I. Nor did the referral appeal committee often announce
to appellants their decision at the appeal itself or explain
their reasoning or the underlying rules applicable to the ap-
peal. Referral appeal committee minutes reflecting decisions
taken were not issued to appellants even when specific re-
quests were made. As noted supra, various specific followup
requests by hiring hall users, whose applications and/or ap-
peals were denied, for more information were not responded
to or were denied by Respondent.While Glen and the referral appeal committee have beengenerally more forthcoming since the posting of the memo-
randum of understanding and the notice, Respondent's gen-
eral practice of nondisclosure or minimal disclosure seem-ingly continued unabated to the time of the hearing.4. ConclusionsGiven my findings above, I conclude that Local 6 had ageneral duty to make reasonable efforts to inform hiring hall
users of all relevant rules, practices, and procedures of the
hiring hall and the referral appeal committee. I also find that
Respondent failed in that duty by refusing to inform hiring
hall users of the eligibility rule, the registration rule, and the
referral appeal committee rule requiring an appellant to be
unemployed on the day of his hearing from the beginning of
the statutory period under Section 10(b) of the Act preceding
the earliest charge filed in this case, June 14, 1988, to the
date of the posting of the memorandum of agreement, found
supra, to be early March 1990.I further find that Respondent from the period of June 14,1988, to the time of the hearing violated its duty to disclose
rules, procedures, and practices of the hiring hall to hiring
hall users by declining to inform unsuccessful book I appli-
cants and referral appeal committee appellants of the reasons
for their failure to perfect either their book I registration or
appeal.Thus, I find that Respondent violated its duty to fairly rep-resent the users of its hiring hall by failing to make reason-
able efforts to inform hiring hall users of information con-
cerning the hiring hall's operations they needed to effectively
utilize the hiring hall process to best obtain employment op-
portunities. Based on the authority cited supra, I also find
that Local 6 by engaging in this conduct violated Section
8(b)(1)(A) of the Act.G. The 8(b)(2) Allegations Dealing with Local 6'sFailure to Inform Hiring Hall Users of Necessaryand/or Requested Hiring Hall InformationAs set forth in sections E and F immediately above, I havefound that Local 6 violated Section 8(b)(1)(A) of the Act in
withholding information from hiring hall users. The General
Counsel further contends that such conduct violates Section
8(b)(2) of the Act. Thus, the General Counsel argues that Re-
spondent's wrongful withholding of information, as in Boil-ermakers Local 667, supra, 242 NLRB 1153 (1979), had theultimate effect of denying the hiring hall users a superior dis-
patch priority and was intended to have that effect by Local
6. Local 6 argues the General Counsel, therefore, caused or
attempted to cause employment discrimination in violation of
Section 8(b)(2) of the Act.It is not an overstatement of Board law in this context toassert, as the cases cited supra hold, that, if a union's actions
in violation of Section 8(b)(1)(A) of the Act cause or attempt
to cause a hiring hall user to lose employment which, but for
the wrongdoing, would have been obtained, then the union
also violates Section 8(b)(2) of the Act. The issues in such
cases, however, include the factual questions of causation
and motivation.The General Counsel argues that the denials of informa-tion found violative of Section 8(b)(1)(A) in sections E and
F, supra, caused hiring hall users including the Charging Par-
ties, travelers, and other individuals to lose employment orconstituted an attempt by Local 6 to cause the hiring hall
users to lose employment. Respondent strenuously contests
these assertions.It is clear that not all withholding of information by Local6 found violative of Section 8(b)(1)(A) of the Act on this
record actually caused the Charging Parties or others to lose
specific employment opportunities. As in Boilermakers Local667, supra, 242 NLRB 1153 (1979), however, if all relevanthiring hall rules and regulations had been known by the hir-
ing hall users involved here, some of the actions they took
or failed to take could have been better ordered to obtain
book I registration and, consequentially faster dispatch to
employment. Thus, for example, Charging Party Finn, who
applied for book I at Local 6 on February 1, 1989, applied
for book I at Local 551 the following day. Had he been
made aware of Local 6's registration rule, it is highly likely
he would not have so quickly signed another local's book I.
On a similar basis, had the various Charging Parties, who at-
tended their referral appeal committee hearing at a time they
were employed, known of the referral appeal committee re-
quirement that an appellant be unemployed at his or her
hearing, they surely would have acted differently. Certainly
some of the book I applications filed by the Charging Parties
here would have better met Local 6's requirements as to
form and proof had the applicants been informed of those re-
quirements before the applications were submitted. Further, 139ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)later applications would have been prepared if the reasons fordenial of the earlier applications had been explained.Whether or not each and every individual act of withhold-ing found a violation of Section 8(b)(1)(A) above caused an
employment loss is problematical. As Respondent notes, in
some cases, failure to disclose reasons for Local 6's individ-
ual actions respecting the Charging Parties or specific disclo-
sure of the hiring hall rules and procedures would not have
accelerated given individuals' qualification for group I status.
The Charging Parties here, as well as the travelers who were
generally concerned with the hiring hall rules at issue here,
were however generally completely qualified for book I at
Local 6 save for the operation of the eligibility rule found
invalid supra. Further their difficulties in obtaining Local 6
group I registration were not generally ones which were dif-
ficult to overcome. Knowledge of the registration rule and/or
specific knowledge of what Local 6 wanted from them or,
in many cases, what they had failed to do or provide in their
first application, would have allowed them to quickly qualify
for group I. Thus, I find, generally, the information withheld
the travelers herein in violation of Section 8(b)(1)(A) of the
Act would also have denied them employment opportunities.
This finding supports a further finding that the actions were
also a violation of Section 8(b)(2) of the Act.Further, however, as noted above in section D,4, supra, Ihave found Respondent generally engaged in a course of
conduct designed to prevent or at least delay travelers in be-
coming eligible for Local 6's book I. Local 6's withholding
of information was part of that course of conduct. Therefore,
each of the actions found violative of Section 8(b)(1)(A)
here, even if it did not cause actual employment discrimina-
tion, constituted an attempt by Local 6 to cause employment
discrimination. Thus, as part of a course of conduct violativeof Section 8(b)(1)(A) of the Act, Respondent's individual
acts of withholding information were attempts to cause trav-
elers to lose employment opportunities and therefore con-
stituted violations of Section 8(b)(2) of the Act and I so find.H. Allegations Respecting Respondent's HiringHallQuestionnaires
Paragraph 9(a)(3) of the complaint alleges that Local 6 hasmaintained and used referral questionnaires that ``mislead
hiring hall applicants into concluding that four years resi-
dency instead of one year as stated in the Agreements is re-
quired to achieve residency status required for group I sta-
tus.'' Complaint paragraph 9(a)(3) at subparagraph (A) al-
leges this was achieved by Local 6 through the presence on
questionnaires of ``questions concerning four-year area resi-
dency and no questions regarding the Agreement's one-year
residency requirement.'' Complaint paragraph 9(a)(3) at sub-
paragraph (B) alleges the questionnaires mislead through the
entry ``no individual item will qualify or disqualify an appli-
cant'' for permanent residency, when in practice, the com-
plaint alleges, Respondent applies a presumption of perma-
nent residency when the applicant can prove a 4-year area
residency. Each quoted subparagraph of the complaint is al-
leged to constitute a violation of Section 8(b)(1)(A) and (2)
of the Act.Counsel for the General Counsel argues that the question-naires violate Local 6's duty of fair representation which she
asserts includes the ``duty not to purposely keep unit mem-
bers and job applicants uninformed or misinformed concern-ing matters that may affect their employment status.'' (G.C.Br. 110, case citations omitted.) The doctrine that a union
may not through action or inaction purposely mislead rep-
resented employees respecting employment matters is neither
recent nor novel and is amply supported by the cases cited
supra.The General Counsel's argument, which is based on thelanguage of the questionnaires quoted in full supra, is that
the questionnaires mislead, those who filled them out into
believing they need 4 years residence within Local 6's geo-
graphical area to achieve permanent residence status. Such a
belief could have the effect of precluding a qualified individ-
ual from attempting to register on book I in the mistaken be-
lief that he or she did not qualify because of a lack of 4
years' residence in the area.Respondent disputes the logic and force of the GeneralCounsel's assertion. Respondent argues further, however, that
there was no evidence that any particular individual was ever
mislead by any questionnaire or that a potential applicant's
conduct was altered by the questionnaires. The General
Counsel argues that a specific individual need not be identi-
fied if the conduct, applying normal standards of proof, may
fairly be determined to have been likely to mislead individ-
uals during the period addressed in the complaint. On the
narrow facts of this case, where the individual members of
the class of potential hiring hall users who might have been
discouraged from ever applying for book I are by their very
nature difficult if not impossible to specifically identify, I
agree with the General Counsel. To rule otherwise would
render unfair labor practice conduct addressed to classes of
individuals who may not be readily identified essentially be-
yond the enforcement powers of the Act and frustrate the
will of Congress. I shall turn, therefore, to the force of the
General Counsel's argument that the conduct would likely
mislead hiring hall users.Considering the arguments of the parties on the questionand noting the General Counsel's burden of proof, the ques-
tionnaires do in my view pose the possibility that some oth-
erwise qualified individuals were mislead into believing that
they needed 4 years' residency in Local 6's established resi-
dential area and therefore did not apply for group I even
though they were otherwise qualified. This is particularly so
where travelers have generally been uninformed about Local
6's requirements for group I and where specific inquiries by
travelers about the requirements have gone unanswered.As noted supra, I have found that Respondent during rel-evant times has engaged in a course of conduct specifically
intended to prevent or at least delay and retard the registra-
tion of qualified travelers on Local 6's group I. I find that
Respondent's use of the questionnaires as alleged here is but
one more improper action by Local 6 in furtherance of its
deliberate scheme to discourage and delay legally qualified
travelers from obtaining group I registration. Given this find-
ing, I further find in agreement with the General Counsel
that the questionnaires in the context of Respondent's entire
course of conduct violate Respondent's duty to fairly inform
hiring hall users of matters relevant to their utilization of the
hiring hall system and that this conduct violates Section
8(b)(1)(A) and (2) of the Act. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26Respondent makes two other arguments. First, Respondent ar-gues that the allegation ``raises this case beyond the hiring hall dis-
pute ... to apparent violations of the criminal laws.'' Neither a

criminal statute nor a criminal standard of proof is involved here.
This matter is exclusively limited to the issues raised by the com-
plaint under the Act and has been resolved on that basis. Accord-
ingly, I find the argument without force. Second, Respondent argues
that no proof was offered that Local 6 authorized Conroy to engage
in conduct of the type alleged. There is no dispute that Conroy was
an agent of Respondent as a dispatcher. Local 6 is responsible for
the conduct found here committed by its dispatcher. It is unnecessary
under the laws of agency to show actual authority granted to the
agent by the principal to engage in illegal acts during the course of
his duties as agent.I. Allegations of Improper Statements by ConroyThe complaint at paragraph 9(c) alleges that Conroy onOctober 21, 1988, impliedly threatened a hiring hall user for
filing charges with the Board. Complaint paragraph 9(e) al-
leges that Conroy threatened a hiring hall user on November
9, 1990, if he pursued his Board charges.1. October 21, 1988Charging Party La'Moyne Addleman testified that on Oc-tober 21, 1988, he and Conroy spoke for some time as
Conroy was locking up the dispatch hall. Addleman testified
that Conroy first asked Addleman if he had a tape recorder
with him, patted him down to confirm that no such device
was present, and then told him in colloquial terms that he
was making it difficult for the referral system to operate and
that Local 6 did not ``need this.'' Addleman further recalled
that Conroy told him that Local 6 was already involved with
the NLRB and that they did not need Addleman's appeal.
Conroy also told him that he should withdraw his NLRB
complaint. Conroy did not deny the specific remarks attrib-
uted to him. He specifically denied ever threatening
Addleman or suggesting Addleman would be treated dif-
ferently if he withdrew his NLRB charge.I credit Addleman's testimony which was credibly deliv-ered and was not directly contradicted by Conroy. The Gen-
eral Counsel argues: ``Conroy's statements unlawfully ad-
monish Addleman for having filed his charge, urge him to
withdraw it, and impliedly threaten him with unfavorable
treatment for having done so.'' (G.C. Br. 115.) Respondent
argues that the evidence does not prove a threat or even an
implied threat citing NLRB v. Laborers Local 534, 778 F.2d284 (6th Cir. 1985).I find no violation of Section 8(b)(1)(A) of the Act inConroy's statements to Addleman. The General Counsel's
cited cases are distinguishable in that they turn on specific
threats of adverse consequences or ``recriminations'' to indi-
viduals who filed charges with the Board. Here no direct
threat was made nor was a threat implied which would sus-
tain the violation alleged. Accordingly, I shall dismiss this
allegation of the complaint.2. November 9, 1990Charging Party Michael Berkowitz testified to a conversa-tion with Conroy on November 9, 1990, which lasted off and
on for about 2 hours. Following protracted banter respecting
Berkowitz' Board charge and the allegations of others and,
as the parties were separating, Berkowitz testified that he
told Conroy that if the matter went to trial the NLRB would
make his case a ``class action.'' Berkowitz testified that
Conroy responded that, if the case ``became a class action
... you will be killed.'' Conroy denied threatening to kill

Berkowitz. He added that any statement of his concerning an
individual being killed would have been addressed meta-
phorically to the outcome of the litigation, i.e., as a defeated
sports team is ``killed'' on the playing field.There is no dispute that a threat to kill in the context pre-sented here would violate Section 8(b)(1)(A) of the Act if
found. The parties strenuously contested the credibility of the
conflicting witnesses. In resolving the conflict here I have
considered the entire record including evidence concerning
the relationship between Charging Party Berkowitz and Local6's dispatcher. For the reasons which follow I creditBerkowitz that a threat rather than a metaphorical allusion
was made and sustain the violation as alleged.I agree with the parties that the conversation at issue in-volved protracted banter. I further find that passions rose and
fundamentally antagonistic positions on important matters of
concern to each man were expressed. Thus, I find that the
ending remarks at issue here were not jovial but rather im-
passioned and intended to be ``parting shots'' in the day's
debate. Conroy's testimony that the ``killing'' reference, if
made, was metaphoric and directed to the outcome of the
litigation is not implausible. Considering the demeanor of the
two witnesses, however, I credit Berkowitz over Conroy and
find that the statement was made without objectively evident
clues that it was intended as a metaphor and was therefore
objectively perceived as a threat by Berkowitz rather than a
disdainful estimate by Conroy of the merits of Berkowitz'
case should it be transmuted into a ``class action.''Counsel for Respondent argues that there is no suggestionthat Conroy or Respondent has been accused of physical vio-
lence or that Berkowitz' life has been other than ``appar-
ently, blissfully peaceful.'' He further points out that the two
conversants left the hall togetherÐan action unusual for two
individuals involved in a death threat. I find that the ``you
will be killed'' remark may have been a rhetorical overstate-
ment in the concluding moments of an impassioned debate
rather than a calculated threat designed to induce Berkowitz
to act in a manner favorable to Conroy under threat of death.
Such an impulsive overstatement, however, is also impermis-
sible and also violates Section 8(b)(1)(A) of the Act.26J. Allegation that Charging Party Berroyer WasImproperly Denied Group I Status from March 28Through April 3, 1986Paragraph 9(f) of the amended complaint alleges that Re-spondent delayed placing Berroyer on book I from March 28
to April 4, 1989. The General Counsel argues that Local 6
had facts sufficient to allow a group I registration in Feb-
ruary and in fact had determined to do so, but that Respond-
ent unreasonably delayed from the March 28 initial classi-
fication on book II to April 3, 1989, when the error was
righted.Respondent argues on brief at 62±63:[T]he General Counsel did establish on March 28, 1989that Mr. Berroyer met the qualification for Group I on
March 28, 1989. The General Counsel, however, did
not offer evidence of why the week's delay occurred. 141ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)There is no evidence of motive and motive is an ele-ment of 8(b)(1)(A) and 8(b)(2).Respondent argues further that the simple process of re-sponding to a group I registration ``normally take a few
days, even if one is qualified.'' Thus, Respondent contends
the delay here is the same delay that would confront any
group I registrant and is therefore benign and not violative
of the Act.The General Counsel counters with the assertion on briefthat many applications for group I whose processing records
are in evidence were responded to by Glen ``on the very day
they [were] received or by the next day or two.'' More im-
portantly the General Counsel points out Berroyer's unchal-
lenged testimony concerning his conversation with either
Conroy or Dasher on March 27, 1989, was that he was told
that Glen had decided that Local 6 would no longer give
Berroyer book I. This undisputed testimony establishes, the
General Counsel argues, that Local 6's registration of
Berroyer as book II on March 28, 1989, as opposed to book
I was a decision taken consciously and in full knowledge of
all the circumstances, rather than a simple processing delay
pending Glen's review of the application which process sim-
ply took a few days to accomplish.I note initially that Charging Party Berroyer was qualifiedin every respect for group I when he applied in November
1988 save for the application of the eligibility rule which has
been found invalid, supra. Thus Berroyer was denied group
I eligibility by Respondent in November 1988 in violation of
Section 8(b)(1)(A) and (2) of the Act. The remedy for that
violation as set forth in the remedy section of his decision,
infra, includes bringing the individual's group I status to
what it should have been and therefore fully addresses the
period at issue here.Working again on the assumption that my findings re-specting the invalidity of the eligibility are not sustained on
review, and in order to avoid a remand on this issue in such
circumstances, I shall make the following conditional find-
ings here. Relying on the unchallenged testimony of Berroyer
respecting the statement of Respondent's agent that Local 6
had decided Berroyer was no longer to be on book I and my
further determination, set forth in detail earlier, that Re-
spondent was taking every opportunity to delay if not defeat
traveler book I registration, I find Respondent deliberately
acted to delay Berroyer's book I classification as alleged by
the General Counsel. In so finding, I specifically reject Re-
spondent's argument that the delay here was a common, be-
nign result of the customary application of Local 6's legiti-
mate business practices utilized in its hiring hall operation.
Accordingly, I find that Berroyer was denied his book I sta-
tus because he was a traveler and not for legitimate reasons
for the period at issue. Such conduct by Local 6 violates
Section 8(b)(1)(A) of the Act.Respondent contends the delay in obtaining group I reg-istration, even if improper, caused no delay in Berroyer's ob-
taining a dispatch. This is a matter I find appropriately de-
ferred to the compliance stage of these proceedings consist-
ent with my rulings in the remedy section of this decision,
infra. I have found the delay in registration was deliberate.
I further find that it was also an attempt to cause Berroyer
to lose employment opportunities. Therefore, I find the con-
duct also violates Section 8(b)(2) of the Act.REMEDYHaving found Local 6 has engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefore and take certain affirmative action designed
to effectuate the policies of the Act.I. RESCISSIONRespondent shall be directed to rescind the eligibility ruleand eliminate any and all misleading elements from referralquestionnaires which may fairly lead those hiring hall users
considering applying for group I from concluding there are
requirements beyond those which are in fact in place, includ-
ing questions which would create the impression that the eli-
gibility rule found invalid here continues to be applied and
enforced.II. CHANGESINHIRINGHALLOPERATIONS
Respondent shall also be directed to timely respond to re-quests for information by actual or potential hiring hall users
respecting hiring hall and referral appeal procedures both as
to generally inquiries and as to specific questions concerning
how the rules may apply to the specific requesting individ-
ual. Respondent shall further be required to make reasonable
efforts to inform all actual and potential hiring hall users of
all rules, requirements, procedures, practices, and all other
substantive and procedural aspects of the hiring hall process
reasonably necessary for hiring hall users to make intelligent
decisions respecting its best use.The Supreme Court in Teamsters Local 357 v. NLRB, 365U.S. 667 (1961), as discussed supra, specifically rejected the
Board's early efforts to require all hiring halls to undertake
various steps to ensure nondiscriminatory operation including
the requirement that hiring hall rules be posted. As noted
supra, Board cases following the Court's decision have made
it clear that a union need not post hiring hall rules or even
reduce them to writing. All of these cases however address
initial allegations of violations of the Act and do not limit
remedies which are directed following the finding of a viola-
tion of the Act in a given case.I have made extensive findings supra concerning my beliefthat Respondent has engaged in an illegal course of conduct
designed to prevent, retard, discourage, and delay travelers
from registering of book I of the out-of-work list. This
course of conduct has included the application of illegally re-
strictive rules, misleading referral questionnaires as well as
a consistent campaign of maintaining rules and procedures in
secret and releasing little if any information respecting the
application of those rules to specific group I applicants or
potential applicants. Secrecy and confusion have been an im-
portant part of Respondent's course of conduct found im-
proper here. While the memorandum of understanding and
the notice have been posted, other efforts to minimize under-
standing of the hiring hall's operations continued to the time
of the hearing as found supra.These findings convince me that only a broad affirmativeorder requiring Respondent to take certain actions over a 6-
month period in the operation of its hiring hall will insure
that these violations will be adequately remedied. Accord-
ingly, I shall order that Respondent take the following ac-
tions commencing on the date the notice here is posted and
to continuing these actions thereafter for 6 months. 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1. Respondent shall prepare a written recitation of all ap-plicable rules, requirements, practices, and procedures re-
specting the operation of its hiring hall and its referral appealcommittee. This compilation shall include all rules, proce-
dures, practices, and other aspects of hiring hall operation,
including the referral appeal committee proceedings, which a
hiring hall user should know of in utilizing or considering
utilizing Local 6's hiring hall. These written rules shall be
posted in the hiring hall area in a location providing reason-
able prominence and accessibility. Changes in these rules
will be posted for a reasonable period before they are put
into effect.2. Respondent shall mail an appropriate number of copiesof the written rules and subsequent changes to each employer
with whom Local 6 has a contract to allow posting at all job
locations of employers, be they willing, served by the hiring
hall.3. Respondent shall prepare copies of the written rulesnoted so above and shall make them available to all potential
hiring hall users who request them. Sufficient copies shall be
maintained in inventory so that copies are readily available.
Local 6 may charge a reasonable amount not to exceed the
cost of printing or duplication for requested copies of the
rules. The fact of availability of copies of the rules as well
as the way in which copies are to be requested shall be stat-
ed on the cover of the printed rules themselves which state-
ment shall also be included on the face of the posted copies
at Local 6's offices.4. All questionnaires and related forms which hiring hallapplicants are required to fill out shall contain a statement
of the existence of and availability on request of the written
rules described above.5. All actions by Local 6 or the referral appeal committeeor any other designated agent respecting determinations of
eligibility of hiring hall registrants for book I shall be com-
municated to the applicant in writing within a reasonable pe-
riod. The communication shall set forth the specific rules,
practices, or procedures relied on as well as any findings of
fact made and relied on respecting the determination. Each
such communication shall also contain a statement that a
written copy of the hiring hall rules is posted in Local 6's
offices and is also available on request from Local 6.6. All written requests for information by actual or poten-tial hiring hall users concerning their specific circumstances
will be timely answered in writing in a manner that reason-
ably informs the actual or potential hiring hall user of the in-
formation necessary to make informed decisions respecting
use of the hall. The answers will also include notification of
the existence of, posting and availability of the written rules
described above.III. MAKE-WHOLEPROVISIONS
A. The Class of Individuals InvolvedThroughout the complaint the General Counsel has alleged8(b)(1)(A) and (2) conduct involving classes of individuals
rather than a list of names of specific individuals. Thus, for
example, the complaint uses the following class designations:
paragraph 9(a)Ð``all persons using the hiring hall,'' para-
graph 8(b)Ð``travelers,'' and 8(d)Ð``persons filing ap-
peals.''The General Counsel argues on brief at 120:The General Counsel is not required at the unfair laborpractice stage of these proceedings to name all of the
discriminatees or to identify which discriminatees
should have been entitled to particular jobs. The appro-
priate place to establish which individuals would havebeen dispatched absent Local 6's unlawful conduct is in
a backpay proceeding. Longshoremen Local 142[6][Wilmington Shipping], supra, 294 NLRB [445] (1989);Laborers Local 158 (Contractors of Pennsylvania), 280NLRB 1100, 1101 (1986); Teamsters Local 328 (BlountBros.), 274 NLRB 1053, 1060 (1985); Laborers Local135 (Bechtel Power), 271 NLRB 777, 780±781 (1984);Plumbers Local 198 (Jacobs/Wiese), 268 NLRB 1312,1319, 1323 (1984), enfd. 747 F.2d 326 (5th Cir. 1984);
Operating Engineers Local 406, supra, 262 NLRB at51 fn. 5.I am persuaded by the General Counsel's marshaling of au-thority. Thus, I find that the complaint properly utilizes
``class'' identification of alleged discriminatees. I further
find, as the General Counsel urges, that the specification of
individual discriminatees and the determination of the jobs
lost by those discriminatees, if any, be deferred to the com-
pliance stage of these proceedings.Accordingly, I shall defer to the compliance stage of theseproceedings, if necessary, the specific identification of indi-
viduals who, as a result of the violations of Section 8(b)(2)
of the Act found, supra, lost employment opportunities and
the specific identification of the opportunities lost.As a result of this determination I do not address Respond-ent's various arguments raised on brief that particular indi-
viduals or classes of individuals are not entitled to make-
whole relief. These arguments are preserved for presentation
in the compliance stage as appropriate where they will re-
ceive full consideration.B. Relief to be Granted DiscriminateesThe specific discriminatees will be identified in the com-pliance stage of these proceedings as necessary. Once identi-
fied, what relief shall they receive?All those individuals who would currently be placed ongroup I of Local 6's hiring hall out-of-work dispatch priority
system, but for the violations found here, shall be reclassi-
fied, if not now, on or eligible for book I, and shall be noti-
fied in writing that this has been done.The General Counsel seeks an order making whole any in-dividual who lost employment opportunities as a result of
Respondent's violations of Section 8(b)(2) of the Act. This
is the traditional remedy in failure to dispatch cases, see,
e.g., Electrical Workers IBEW Local 11 (Los AngelesNECA), 270 NLRB 424, 427 (1984). It is also the relief di-rected in Boilermakers Local 667 (Union Boiler Co.), 242NLRB 1153 (1979), where a hiring hall user lost a referral
opportunity when he made an uninformed and unsuccessful
utilization of the referral process as a result of the union's
failure to properly inform the hiring hall user of relevant hir-
ing hall rules and practices.Accordingly, I shall direct Respondent make whole the in-dividuals who are determined in the compliance stage to
have lost an identified job opportunity or opportunities as a
result of Respondent's violations of Section 8(b)(2) of the
Act. Respondent shall make these individuals whole for all 143ELECTRICAL WORKERS IBEW LOCAL 6 (SAN FRANCISCO ELECTRICAL CONTRACTORS)loss of wages and benefits by payment to the individuals,and the contractual fringe trusts as appropriate, all wages and
contractual payments, plus appropriate penalties, due under
the contract which would have been paid for the employment
lost as a result of Respondent's illegal acts. Further Local 6
shall give full credit for such constructive employment under
the contract in all future evaluations of these individuals'
number of hours worked under the contract for purposes of
hiring hall dispatch priority classification in the future.Interim earnings shall be deducted from the backpay con-sistent with normal Board procedures. Backpay shall be cal-
culated in the manner set forth in F.W. Woolworth Co.
, 90NLRB 289 (1950), with interest as provided in New Hori-zons for the Retarded, 283 NLRB 1173 (1987); see alsoFlorida Steel Corp., 231 NLRB 651 (1977), and Isis Plumb-ing Co., 138 NLRB 716 (1962). Contractual payments shallbe made consistent with the Board's decision in Merry-weather Optical Co., 224 NLRB 1213 (1976).IV. POSTINGANDOTHERNOTIFICATION
Because the violations found here were directed againsttravelers who by definition are not members of Local 6 and
because the thrust of the violations found revolve around the
preservation of ignorance among travelers of Local 6's hiring
hall procedures, it is especially important to ensure that trav-
elers become aware of the violations found and the remedy
directed.Accordingly, I shall direct Local 6, in addition to the usualposting of the notice appearing in the appendix, infra, and
the supplying of notices to contracting employers for posting
if they desire, to mail to each and every individual who has
used Local 6's hiring hall during the period at issue here,
who was not then or is not now a member of Local 6, a copy
of the notice here, in reduced but legible size if determined
more desirable by Respondent, and a copy of the hiring hall
rules as described above. Service shall be accomplished by
mailing the notice and rules to the last known addresses of
the individuals in question.V. OTHERMATTERS
Because the specific identification of individuals who lostemployment opportunities has not been concluded, I shall di-
rect Respondent to make all relevant records and other docu-
ments of every kind available to the Regional Director or his
agents for examination and copying to assist in the specifica-
tion of individuals and the calculation of backpay and related
make whole payments. The Regional Director shall retain his
inspection rights throughout the 6-month period during which
Respondent will undertake the affirmative action directed
here and thereafter as appropriate to ensure that Respondent
has complied with the terms of the Order.I shall also include in the notice to hiring hall users an in-vitation to those who used the hiring hall during the period
at issue to contact the compliance officer of Region 20 if
they believe they have suffered harm as a result of the dis-
crimination found here. Finally I shall include in the notice
an announcement that the decision underlying its findings is
itself available from the Board's Regional Office on request.CONCLUSIONSOF
LAWOn the basis of the above findings of fact and on the en-tire record here, I make the following1. The employer-members of the San Francisco ElectricalContractors Association and Butcher Electric are employers
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. International Brotherhood of Electrical Workers, AFL±CIO, Local 6, and its constituent local unions, and each of
them, are labor organizations within the meaning of Section
2(5) of the Act.3. Respondent violated Section 8(b)(1)(A) of the Act bythreatening a Charging Party with death if the charge filed
with the Board challenging the operation of the hiring hall
was converted into a class action lawsuit.4. Respondent breached its duty to fairly represent em-ployees and discriminated against travelers because they
were not members of Local 6, and in so doing violated Sec-
tion 8(b)(1)(A) and (2) of the Act, by:(a) Failing and refusing to provide information specificallyrequested by hiring hall users respecting the following rules,
practices, standards, and procedures of the hiring hall:(i) Hiring hall users' entitlement to group I classification.
(ii) The reasons why group I applications had been denied.
(iii) Local 6's standards for group I.
(iv) The reasons why the referral appeal committee deniedtheir appeals of Local 6's denial of their group I applications.(b) Failing and refusing to make good-faith and reasonableefforts to inform potential and actual hiring hall users, in-
cluding travelers who were not members of Local 6, of the
rules, practices, and procedures controlling hiring hall oper-
ations including:(i) The registration rule disallowing any group I applica-tion if the applicant was currently registered on another
IBEW local union's group I list.(ii) The referral appeal committee rule disallowing appealsif the appellant is employed in the unit.(iii) The reasons for Local 6 denying a particular group Iapplicant or the referral appeal committee denying a particu-
lar appellant's appeal, in either case, at the time the applica-
tion or appeal was denied.(c) Maintaining misleading referral questionnaires whichcreated the erroneous impression among hiring hall users in-
cluding travelers who were not members of Local 6 that
there were additional requirements for group I eligibility.(d) Maintaining and enforcing its eligibility rule which de-nied group I status to any applicant who was also eligible
to sign book I at any other IBEW Local even if the applicant
had not signed any other book I in fact.(e) By failing and refusing to allow hiring hall group I ap-plicants, who would have been eligible for group I, but for
Respondent's acts and conduct described in the subpara-
graphs above, to sign book I thereby causing and/or attempt-
ing to cause them to lose employment opportunities they
would otherwise have obtained.5. Respondent has not otherwise violated the Act as al-leged in the complaint.[Recommended Order omitted from publication.]